Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 1 of 112 PageID: 13




          EXHIBIT A
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 1 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 2 of 112 PageID: 14



 Gurbir S. Grewal
 ATTORNEY GENERAL OF NEW JERSEY
 Richard J. Hughes Justice Complex
 25 Market Street; PO Box 093
 Trenton, NJ 08625-0093
 Tel.: (609) 376-2761
 By: Gwen Farley, Deputy Attorney General
 Bar No. 000081999
 Attorneys for Plaintiffs

 Leonard Z. Kaufmann
   Atty. ID #045731994
   lzk@njlawfirm.com
 COHN LIFLAND PEARLMAN
   HERRMANN & KNOPF LLP
 Park 80 West – Plaza One
 250 Pehle Avenue, Suite 401
 Saddle Brook, New Jersey 07663
 Tel.: (201) 845-9600
 Special Counsel to the Attorney General

 NEW JERSEY DEPARTMENT OF                  SUPERIOR COURT OF NEW JERSEY
 ENVIRONMENTAL PROTECTION; THE             LAW DIVISION
 COMMISSIONER OF THE NEW JERSEY
 DEPARTMENT OF ENVIRONMENTAL               MIDDLESEX COUNTY
 PROTECTION; and THE
 ADMINISTRATOR OF THE NEW JERSEY
 SPILL COMPENSATION FUND,                  DOCKET NO.: L-002448-19

                    Plaintiffs,

        v.                                              Civil Action

 E.I. DUPONT DE NEMOURS &
 COMPANY; THE CHEMOURS COMPANY;
 THE CHEMOURS COMPANY FC, LLC;                 FIRST AMENDED COMPLAINT AND
 DUPONT SPECIALTY PRODUCTS USA,                     JURY TRIAL DEMAND
 LLC; 3M COMPANY; and “ABC
 CORPORATIONS” 1-10 (NAMES
 FICTITIOUS),

                    Defendants.

       Plaintiffs New Jersey Department of Environmental Protection

 (the “Department” or “NJDEP”), the Commissioner of the New Jersey
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 2 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 3 of 112 PageID: 15



 Department of Environmental Protection (“Commissioner”), and the

 Administrator          of    the    New    Jersey        Spill     Compensation       Fund

 (“Administrator”)           (collectively,        the    “Plaintiffs”),       file    this

 First Amended Complaint against the above-named defendants (the

 “Defendants”), and allege as follows:

                                STATEMENT OF THE CASE

        1.      The Plaintiffs bring this civil action pursuant to

 the Spill Compensation and Control Act (the “Spill Act”), N.J.S.A.

 58:10-23.11       to    -23.24;     the   Water        Pollution    Control     Act   (the

 “WPCA”), N.J.S.A. 58:10A-1 to -20; the Industrial Site Recovery

 Act,   N.J.S.A.        13:1K-6     to   -13.1     (“ISRA”);       the   Brownfield     and

 Contaminated       Site     Remediation         Act,    N.J.S.A.     58:10B-1    through

 58:10B-31 (the “Brownfields Act”); the Solid Waste Management Act,

 N.J.S.A. 13:1E-1, et seq. (“SWMA”); the Department’s enabling

 statute,    N.J.S.A.         13:1D-1,     et     seq.;     the     Uniform    Fraudulent

 Transfer Act, Del. Code. tit. 6, §§ 1301 to 1312, N.J.S.A. 25:2-

 20 to 25:2-34; and the common law of New Jersey for cleanup and

 removal costs, damages, and other relief as a result of the

 discharges of hazardous substances and pollutants at and from the

 site   at   250    Cheesequake          Road,    Parlin,     Old     Bridge   Township,

 Sayreville    Borough,         Middlesex        County     (the    “Parlin    Site”     or

 “Site”).

        2.      Such costs and damages include, but are not limited

 to: the costs of restoring natural resources of the State to their


                                             2
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 3 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 4 of 112 PageID: 16



 pre-discharge condition; the costs of replacing natural resources;

 damages for the loss of use and value (including existence value)

 of natural resources; the costs of assessing natural resource

 injuries and damages; the unreimbursed costs of investigation,

 oversight, and remediation; the costs of restoring, repairing, or

 replacing natural resources damaged or destroyed by a discharge;

 any income lost from the time the natural resource is damaged to

 the time it is restored, repaired, or replaced; any reduction in

 value of the natural resource caused by the discharge by comparison

 to its value prior thereto; loss of State tax revenue due to damage

 to   real    or    personal    property       proximately      resulting    from    a

 discharge; the economic benefits Defendants accrued, including any

 savings realized from avoided capital or noncapital costs for their

 unpermitted discharges; punitive damages; litigation fees and

 costs and pre-judgment interest.

       3.          Since 1904, the DuPont Defendants, as defined herein,

 have engaged in the manufacturing, storing, and transport of a

 wide variety of products at the Parlin Site, and have generated a

 diverse and significant amount of hazardous waste throughout its

 operation,     which    include,    but       are   not   limited   to,    per-    and

 polyfluoroalkyl        substances    (“PFAS”),       various    volatile    organic

 compounds (“VOCs”), polycyclic aromatic hydrocarbons (“PAHs”),

 polychlorinated        biphenyls    (“PCBs”),       and   metals.     The    DuPont

 Defendants were aware of the dangers posed by PFAS as early as


                                           3
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 4 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 5 of 112 PageID: 17



 1981. After Defendant 3M Company (“3M”) ceased production of PFAS,

 the DuPont Defendants themselves continued the manufacturing of

 PFAS.

       4.         Following the discovery of PFAS in 1938, for most of

 the past several decades, 3M has been the primary manufacturer of

 PFAS, and began producing PFAS as raw materials for use in their

 own productions. 3M also sold and distributed PFAS to third parties

 for use in those parties’ productions.                 3M went on to market PFAS

 and products containing PFAS, and shipped PFAS to manufacturers

 all over the country, including to DuPont at various facilities,

 including the Parlin Site.           3M had actual knowledge of the risks

 posed by PFAS to the environment as early as 1963, and to human

 health as early as 1978.           After decades of obscuring the facts

 surrounding      PFAS,     including      actively      suppressing    scientific

 research    on   the     hazards   associated      with    those    products,     and

 campaigning to control the scientific dialogue on PFAS, including

 perfluorooctanoic acid (“PFOA”) and perfluorooctane sulfonic acid

 (“PFOS”), but only in response to pressure from the Environmental

 Protection Agency (“EPA”), 3M began to phase out production of

 PFOS and PFOA products in 2000.

       5.         The Parlin Site was comprised of approximately 350

 acres until 2008, when the DuPont Defendants donated approximately

 120 acres located along the eastern edge of the Site to the Borough

 of   Sayreville.          Today,    the       Parlin    Site   is   comprised     of


                                           4
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 5 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 6 of 112 PageID: 18



 approximately       230   acres.        The    Parlin    Site    is    surrounded      by

 residential neighborhoods, park land, commercial businesses, and

 schools;     additionally,        surface      water     bodies,       and    municipal

 wellfields are located nearby. The natural resources at and nearby

 the Site have been injured by the release of hazardous substances

 and pollutants.

       6.          New Jersey seeks costs and damages for injuries to

 natural     resources     of      the    State,    including          surface     water,

 groundwater,        sediments,        wetlands,     air,        soils,       ecological

 resources, biota, and the public fisc resulting from Defendants’

 discharges of hazardous substances and pollutants at and from the

 Parlin     Site.    The   State    is    bringing       this    action       to   require

 Defendants to pay all of the costs necessary to fully investigate

 and delineate all of the PFAS compounds and other pollutants and

 hazardous     substances       that     were    discharged,      released,         and/or

 emitted from the Parlin Site, wherever they may have come to rest.

 Likewise, the State is seeking that Defendants pay all costs

 necessary to investigate, remediate, assess, and restore the Site

 itself and all of the off-site areas and natural resources of New

 Jersey     that    have   been     contaminated         from    the     Parlin      Site.

 Additionally, in this litigation, the State is not asserting

 claims, costs, or damages associated with aqueous film-forming

 foam (“AFFF”), which is a particular product that contains PFAS

 compounds, as that is the subject of a separate action.


                                            5
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 6 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 7 of 112 PageID: 19



                                   THE PARTIES

       7.       The Department is a principal department within the

 Executive Branch of the State government.            Under the leadership of

 the Commissioner, it is vested with the authority to conserve

 natural resources, protect the environment, prevent pollution, and

 protect the public health and safety.            N.J.S.A. 13:1D-9; N.J.S.A.

 58:10-23.11b; N.J.S.A. 58:10A-3.

       8.       The State is the trustee, for the benefit of its

 citizens, of all natural resources within its jurisdiction.                      The

 Department is vested with the authority to protect this public

 trust and to seek compensation for any injury to the natural

 resources of this State.        N.J.S.A. 58:10-23.11a.        In addition, the

 State may act in its parens patriae capacity to protect the State’s

 “quasi-sovereign” interests, including its interest in the health

 and well-being of its residents and the integrity of its natural

 resources.    The Department brings this case in its trustee, parens

 patriae, and regulatory (police power) capacities, as well as in

 its capacity as an owner of real property directly impacted by

 contamination originating from the Parlin Site.

       9.       Plaintiff Commissioner is the Commissioner of the

 Department.        N.J.S.A.     58:10-23.11b;      N.J.S.A.     58:10A-3;        and

 N.J.S.A. 13:1B-2.      In this capacity, the Commissioner is vested by

 law with various powers and authority, including those conferred




                                         6
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 7 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 8 of 112 PageID: 20



 by the Department’s enabling legislation, N.J.S.A. 13:1D-1 to -

 19; N.J.S.A.13:1B-3.

       10.      Plaintiff      Administrator      is    the    Chief     Executive

 Officer of the New Jersey Spill Compensation Fund (“the Spill

 Fund”).     N.J.S.A. 58:10-23.11j.       As Chief Executive Officer of the

 Spill Fund, Plaintiff Administrator is authorized to approve and

 pay any cleanup and removal costs the Department incurs, N.J.S.A.

 58:10-23.11f(c) and (d), and to certify the amount of any claim to

 be paid from the Spill Fund.          N.J.S.A. 58:10-23.11j(d).

       11.      Defendant E.I. du Pont de Nemours & Company (“DuPont”)

 is a corporation duly organized under the laws of the State of

 Delaware, with its main place of business located at 974 Centre

 Road, Wilmington, DE 19805.

       12.      Defendant The Chemours Company (“Chemours Co.”) is a

 corporation duly organized under the laws of the State of Delaware,

 with its principal place of business located at 1007 Market Street,

 Wilmington,     Delaware    19899.       In   2015,    DuPont    spun    off     its

 performance chemicals business to Chemours, along with certain

 environmental liabilities.

       13.      Defendant The Chemours Company FC, LLC (“Chemours FC”)

 is a limited liability company duly organized under the laws of

 the State of Delaware, with its principal place of business located

 at 1007 Market Street, PO Box 2047, Wilmington, Delaware 19899.




                                         7
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 8 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 9 of 112 PageID: 21



 Chemours FC is a subsidiary of Chemours that was formed in April

 2014.

       14.      Together, Chemours Co. and Chemours FC are hereinafter

 referred to as “Chemours.”

       15.      Defendant DuPont Specialty Products USA, LLC is a

 limited liability company duly organized under the laws of the

 State of Delaware, with its main place of business located at 974

 Centre Road, Wilmington, DE 19805.

       16.      Collectively,       Defendants      DuPont,      Chemours         Co.,

 Chemours FC, DuPont Specialty Products USA, LLC, and Defendant ABC

 Corporations (to the extent applicable), shall be referred to

 herein as the “DuPont Defendants.”

       17.      Defendant      3M    Company,     including      Defendant        ABC

 Corporations (to the extent applicable), is a corporation duly

 organized under the laws of the State of Delaware, with its main

 place of business located at 3M Center, St. Paul, Minnesota, 55144,

 and shall be referred to herein as “3M.”

       18.      Defendants “ABC Corporations” 1-10, these names being

 fictitious,     are    entities      with    identities      that    cannot       be

 ascertained as of the filing of this Complaint, certain of which

 are corporate successors to, predecessors of, or are otherwise

 related to, the identified defendants in this matter.

                         AFFECTED NATURAL RESOURCES




                                         8
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 9 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 10 of 112 PageID: 22



       19.       The “natural resources” of this State are all land,

  fish, shellfish, wildlife, biota, air, water, and other such

  resources owned, managed, held in trust, or otherwise controlled

  by the State.      N.J.S.A. 58:10-23.11b.

       20.       The     natural   resources      of    this     State    include   the

  “waters of the State,” which are the ocean and its estuaries, all

  springs, streams and bodies of surface water or groundwater,

  whether natural or artificial, within the boundaries of this State

  or subject to its jurisdiction.           N.J.S.A. 58:10A-3(t).

       21.       New Jersey’s habitats and ecosystems — forests, lakes,

  rivers,    wetlands,        agricultural        lands,        coastal    estuaries,

  pinelands, and grasslands — are some of the most threatened in the

  nation.     They     are   vulnerable     to    pollution,       degradation,     and

  destruction     from    the   discharge        of    hazardous    substances      and

  pollutants.

       22.       Hazardous substances and pollutants have been found

  in the surface water, groundwater, soils, sediments, wetlands,

  air, and other natural resources at the Parlin Site.

       23.       These       natural     resources       have     intrinsic    (i.e.,

  inherent existence) values.            The current and future residents of

  New Jersey have a substantial interest in a clean environment.

                                       Groundwater

       24.       Groundwater — that is, water that exists beneath the

  Earth’s surface — is an extremely important natural resource for


                                           9
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 10 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 11 of 112 PageID: 23



  the    people     of   New    Jersey.      More    than     half   of    New   Jersey’s

  population obtains drinking water from groundwater sources, and

  more than 900 million gallons of water per day are used for that

  purpose.

          25.       Private wells, which provide access to groundwater,

  were widely used in the residential communities around the Parlin

  Site.      Wells were used for drinking water, watering lawns, and

  filling swimming pools, among other things.

          26.       Not only does groundwater serve as a source of potable

  water, it also serves as an integral part of the State's ecosystem.

  Groundwater provides base flow to streams and influences surface

  water quality, wetland ecological conditions, and the health of

  the aquatic ecosystem.

          27.       Groundwater      also     provides      cycling       and    nutrient

  movement within and among the State’s bodies of water and wetlands,

  prevents        saltwater     intrusion,     provides       ground      stabilization,

  prevents sinkholes, and helps to maintain critical water levels in

  freshwater wetlands.

          28.       Groundwater and the other natural resources of the

  State     are    unique      resources    that    support    the     State's   tourism

  industry, which helps sustain the State's economy.

          29.       The Site lies in the Potomac-Raritan-Magothy aquifer

  system, more specifically on top of the Old Bridge Aquifer, which

  is only partially confined, and the Farrington Aquifer, which is


                                             10
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 11 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 12 of 112 PageID: 24



  fully confined.           Groundwater within the Old Bridge Aquifer was

  also found to flow generally in an easterly to southeasterly

  direction,        and    in    the   northwestern        area    of    the   Site,   the

  groundwater flow has a radial flow component due to a groundwater

  topographic high which accounts for groundwater flows to the south

  and southeast as well as to the north and northeast.                            The Old

  Bridge Aquifer can be divided into two zones: the deep and the

  shallow.

          30.       Groundwater and the other natural resources of the

  State     are    unique       resources   that    support       the   State's   tourism

  industry, which helps sustain the State's economy.                      Groundwater is

  the     primary    source       of   water    for   domestic,         industrial,    and

  agricultural purposes in this part of Middlesex County.                         The two

  aquifers under the Site are highly productive local sources of

  groundwater; at least six wellfields and production well areas are

  located within a two-mile radius of the Site.

          31.       Hazardous substances and pollutants, discharged from

  the     Parlin     Site       have   reached      and    adversely      impacted     the

  groundwaters both on-Site and off-Site.

                                       Surface Water

          32.             Surface waters are a critical ecological resource

  of New Jersey.           New Jersey’s surface water — which includes all

  water in the State’s lakes, streams, and wetlands — is a primary

  source of drinking water in the State.                  Nearly half of New Jersey’s


                                               11
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 12 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 13 of 112 PageID: 25



  population obtains its drinking water from surface water sources,

  and approximately 850 million gallons of surface water per day is

  used for that purpose.

       33.      Surface water in New Jersey is also used for other

  commercial and industrial purposes, such as cooling water and

  electrical generation, boating, fishing, and transportation of

  goods and services.

       34.      The tourism and recreation industries, which are vital

  to the State’s economy, are dependent on clean water and beaches.

       35.      Surface waters also provide commercial, recreational,

  aesthetic, and ecological value, including by supporting aquatic

  ecosystems, nearby communities, and the citizens of the State.

       36.      The surface waters located near the Site include, but

  are not limited to: the Drainage Channel, which flows into the

  Second Brook and ultimately the South River, a tributary of the

  Raritan River.

       37.      Hazardous substances and pollutants, discharged from

  the Parlin Site have reached and adversely impacted the surface

  waters both on-Site and off-Site.

                                        Air

       38.      Air resources are vital to life.               Pollution of air

  resources can injure human health and welfare, flora and fauna,

  and property, and can unreasonably interfere with the enjoyment of

  life and property in areas affected by such pollution.                           Air


                                         12
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 13 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 14 of 112 PageID: 26



  deposition (i.e., deposits of air contaminants on the earth’s

  surface) can also be a source of contamination to other types of

  natural resources, including surface water, groundwater, sediments

  and soils, wetlands, forests, air and biota.

       39.       Upon   information      and   belief,     air   pollution     from

  activities at the Parlin Site have contaminated downwind natural

  resources.

       40.       When subsurface air is contaminated with VOCs, the

  subsurface air (i.e., soil gas) can become a source of contaminated

  air to the structures above, causing vapor intrusion.

                               Sediments & Soils

       41.       New Jersey’s land and aquatic resources are comprised

  of unique and complex ecosystems.

       42.       Sediments and soils are critical components of New

  Jersey ecological resources.

       43.       Sediments and soils can sustain a wide diversity of

  plants and animals that are essential in a healthy food chain.

  Sediments are a vital part of the State’s ecosystem.               They provide

  a living substrate for submerged and emergent flora, and support

  diverse invertebrate species, wading birds, and fish and shellfish

  populations.

       44.       Hazardous substances and pollutants discharged at or

  released from the Parlin Site have adversely impacted sediments

  and soils both on-Site and off-Site.


                                         13
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 14 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 15 of 112 PageID: 27



                                      Forests

       45.       Forests are a critical component of New Jersey’s

  ecological resources.

       46.       New Jersey’s forests produce clean water and air,

  absorb runoff, provide recreation, and are home to thousands of

  species of wildlife.

       47.       The Parlin Site contains wooded areas.

       48.       Upon information and belief, hazardous substances and

  pollutants discharged at or released from the Parlin Site have

  adversely impacted forests both on-Site and off-Site.

                                       Biota

       49.       Biota, including the flora and fauna of the State,

  are critical ecological resources.             New Jersey is home to more

  than 2,000 plant species, which include entire communities of rare

  flora   that    cannot    be    found    anywhere     else    in    the   world.

  Approximately 15% of the native plant species in New Jersey,

  however, are now at risk of extinction, with a total of 331

  vascular plant species listed as endangered and an additional 32

  that have already been extirpated.

       50.       New   Jersey     wildlife      includes     approximately         900

  species, including 90 mammal species, 79 reptile and amphibian

  species, more than 400 fish species, and approximately 325 species

  of birds.      Approximately 1.5 million shorebirds and as many as

  80,000 raptors make migratory stopovers here each year.



                                          14
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 15 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 16 of 112 PageID: 28



          51.        At least 17% of New Jersey’s native vertebrate species

  and     24%   of    its     native    invertebrate      species   are       at    risk   of

  extinction.        Several threatened and endangered raptor species have

  difficulty         breeding    because      of    the   bioaccumulation          of   toxic

  compounds.

          52.        New    Jersey’s      biodiversity      provides      a    wealth      of

  ecological, social, and economic goods and services that are an

  integral part of the ecological infrastructure for all cultural

  and economic activity in the State.

          53.        New Jersey’s ecosystems, however, are vulnerable to

  pollution, degradation, and destruction from the discharge of

  hazardous      substances       and     pollutants.       Contamination          from    the

  discharge of hazardous substances and pollutants is one of the

  major causes of biodiversity loss.

          54.        Natural resource injuries to biota in New Jersey

  negatively         impact     not    only   the    individual     species        directly

  involved, but the capacity of the injured ecosystems to regenerate

  and sustain such life into the future.

          55.        Hazardous substances and pollutants discharged at or

  released from the Parlin Site have adversely impacted biota both

  on Site and off Site.

                                      GENERAL ALLEGATIONS

          56.        Historically, the Parlin Site was comprised of 350

  acres of real property located at 250 Cheesequake Road, Parlin,


                                              15
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 16 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 17 of 112 PageID: 29



  Old Bridge Township, Sayreville Borough, Middlesex County.                       In

  December 2008, DuPont donated approximately 120 acres located

  along the eastern portion of the Site to the Borough of Sayreville,

  for use as greenspace.

       57.      Today, the Parlin Site is comprised of approximately

  230 acres, and is also designated and known as Block 27.01, Lot 1;

  Block 35 Lot 1.01; Block 36, Lot 1; Block 37, Lot 1; Block 38, Lot

  1; Block 39, Lot 1; Block 41, Lot 1.04; Block 42, Lots 1.01, 1.02,

  1.05, and 2.02, in the Borough of Sayreville.

       58.      The Site is bounded by Washington Road to the north,

  the Raritan River Railroad to the west, and Cheesequake Road forms

  the southern boundary for the western two-thirds of the Site.                    The

  Road divides the remaining, non-operational Site areas located on

  the eastern third of the property: 88 acres north of the Road, and

  42 acres south of the Road.

       59.      The Site is surrounded by municipal wellfields, public

  parks, middle schools and high schools, recreational facilities,

  commercial businesses, and residential neighborhoods.

                           THE PARLIN SITE HISTORY

       60.        In 1904, DuPont purchased the Site from International

  Smokeless Powder Company, which had manufactured gun cotton, a

  nitrocellulose-based product used as a propellant or a low-order

  explosive, beginning in or around 1890.                DuPont continued the

  manufacture of gun cotton until 1939.


                                         16
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 17 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 18 of 112 PageID: 30



       61.        In   or   around        1920,   DuPont      began   to     produce

  photographic film, automotive paint, and other related products,

  and from the 1920s through 1986, manufacturing at the Site was

  divided into two distinct and separate operations managed by

  separate operating departments within DuPont.

       62.        On the northern half of the Site was located the

  Automotive Products Plant, which manufactured paints, pigments,

  adhesives, thinners, finishes, and related specialty products.                   On

  the southern half of the Site was located the Photo Products Plant,

  which manufactured photographic films and related specialty items,

  including a polyester film called Mylar®, made from the resin

  polyethylene terephthalate.              Mylar®, which displayed superior

  strength, heat resistance, and insulating properties, opened new

  markets for DuPont in magnetic audio and video tape, packaging,

  and batteries.

       63.        Beginning     in   or     around   1975,     DuPont      began    to

  manufacture polytetrafluoroethylene (“PTFE”), which requires PFOA

  as a processing aid, and marketed it under the trade name “Teflon.”

  Until   2002,    DuPont     purchased     the   PFOA   it    required     for    its

  manufacturing activities from Defendant 3M.

       64.        The Automotive Products Plant and the Photo Products

  Plant operated entirely independently of one another, with a fence

  erected across the middle of the Site, until 1986, when DuPont




                                           17
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 18 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 19 of 112 PageID: 31



  consolidated the Plants, and the Site itself, under the management

  of the Imaging Systems Department.

       65.        Around this same time, in late 1986 and early 1987,

  DuPont   shut    down   its    production     of    polyester     products,      and

  proceeded with decommissioning tank farms that stored polyester

  raw material and finished products.

       66.        In 1990, DuPont phased out its paint thinner business,

  and the associated tank farms were emptied and decommissioned.

       67.        By   late   1991,   DuPont    had    initiated     a   plant-wide

  dismantlement and removal of decommissioned tanks and associated

  support buildings.

       68.        Since 1991, DuPont continues to modify operations,

  and manufactures products at the Site that include, but are not

  limited to, Cyrel®, flexographic printing plates used for the

  printing    industry,       fluoropolymer     blending      and    repackaging,

  Teflon®, and electronic resins for the computer industry.

       69.        In or around 2002, DuPont also began producing PFOA

  as a raw material for its own use and for sale, after 3M ceased

  PFOA production, as discussed in further detail, infra.

       70.        In or around 2006, EPA initiated the 2010/2015 PFOA

  Stewardship     Program,      inviting    eight     chemical    companies,       all

  manufacturers of PFOA or of products using PFOA (including 3M and

  DuPont), to participate.         On January 25, 2006, DuPont agreed to

  commit to the Stewardship Program, and by way of this, agreed to,


                                           18
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 19 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 20 of 112 PageID: 32



  by 2010, cut its facility emissions of PFOA and related chemicals

  and the content of these compounds in products by 95% from 2000

  levels, and then work to eliminate the chemicals entirely from

  emissions and products by 2015.

       71.       Soon after, in or around 2009, hexafluoropropylene

  oxide dimer acid (“HFPO-DA”), also commonly known as GenX, was

  developed    as    a    replacement   product       for    PFOA.    GenX    will    be

  discussed in further detail, infra.

       72.       Upon information and belief, Chemours is operating on

  the Parlin Site as a tenant.

       73.       On January 29, 2019, DuPont sold all or part of the

  Parlin Site to DuPont Specialty Products USA, LLC.

                             PFAS COMPOUNDS & “GENX”

       74.       PFAS are a family of chemical compounds containing

  fluorine and carbon atoms.            PFAS have been used for decades to

  produce household and commercial products that are heat resistant,

  stain resistant, long lasting, and water and oil repellant.                        The

  PFAS family of chemicals is entirely manmade and does not occur in

  nature.     PFOA and PFOS are among the most toxic chemicals in the

  PFAS family. PFOA and PFOS are the most widely studied PFAS

  chemicals,    and       have   been   shown    to     be    toxic   at     very    low

  concentrations.

       75.       PFOA      and   PFOS    have    characteristics        that        cause

  extensive         and     persistent         environmental          contamination.


                                          19
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 20 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 21 of 112 PageID: 33



  Specifically, they are mobile and persistent.              They are mobile in

  that they are soluble and do not adsorb (stick) to soil particles,

  and are readily transported through the soil and into groundwater

  where they can migrate long distances.               They are persistent in

  that they do not readily biodegrade or chemically degrade in the

  environment or in conventional treatment systems for drinking

  water.     In short, once PFAS are applied, discharged, disposed of,

  or otherwise released onto land or into the air or water, those

  compounds migrate through the environment and into groundwater,

  resist natural degradation, and are difficult and costly to remove.

       76.       PFOA    and    PFOS     bioaccumulate,        biopersist,         and

  biomagnify in people and other organisms.

       77.       Exposure to PFAS in both humans and animals, even in

  low quantities, has been linked to several diseases, including

  kidney and testicular cancer, thyroid disease, ulcerative colitis,

  high cholesterol, and pregnancy-induced hypertension and low birth

  weight.

       78.       PFOA and PFOS contamination presents a serious threat

  to public health through drinking water.                 Humans can also be

  exposed through contaminated food, inhalation, and dermal contact.

       79.       PFOA and PFOS enter the environment from industrial

  facilities that manufacture PFOA or PFOS, or that use PFOA, PFOS,

  or products that degrade to PFOA or PFOS in the manufacture or

  production of other products.          Releases to land and water from a


                                         20
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 21 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 22 of 112 PageID: 34



  multitude    of     industrial      sites   are     known   pathways       to    the

  environment.      PFOA and PFOS may also enter the environment when

  released from PFOA- or PFOS-containing consumer and commercial

  products during their use and disposal.

       80.       Beginning in 2013, DuPont replaced its production and

  use of PFOA with “GenX” chemicals.            GenX is the trade name for the

  chemicals, including HFPO-DA, that allow for the creation of

  fluoropolymers without PFOA.           While DuPont, in a 2010 marketing

  brochure,    touted    GenX    as    having    “a    favorable   toxicological

  profile,” studies have shown that exposure to GenX has negative

  health effects, suggestive of cancer, on the kidney, blood, immune

  system, developing fetuses, and especially in the liver following

  oral exposure.      Further, like PFOA and other PFAS compounds, GenX

  is persistent in the environment, not readily biodegradable and

  mobile in the presence of water.            DuPont acknowledged in the same

  brochure referenced above that GenX “is chemically stable and, if

  released, would be environmentally persistent.”                EPA is currently

  in the process of publishing a toxicity assessment for GenX.

       81.       In   2017,     the   Department      accepted   the   New    Jersey

  Drinking    Water     Institute’s     recommended       health-based       maximum

  contaminant level (“MCL”) for drinking water of 14 ng/L or parts

  per trillion (“ppt”) of PFOA, and updated its drinking water

  guidance value for PFOA to this level.               The previous preliminary

  drinking water guidance level for PFOA issued by NJDEP in 2007 was


                                         21
       MID-L-002448-19 05/31/2019 11:00:54 PM Pg 22 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 23 of 112 PageID: 35



  40 ppt.      In September 2018, the Department also established an MCL

  of 13 ppt for perfluorononanoic acid (“PFNA”), another member of

  the PFAS family of chemicals.              On March 13, 2019, the Department

  established interim specific groundwater quality criteria for PFOA

  of   10   ppt.        In   addition,     the    Department   has    proposed     rules

  establishing MCLs for PFOA of 14 ppt and for PFOS of 13 ppt,

  establishing groundwater quality criteria standards for PFOA of 14

  ppt and PFOS of 13 ppt, and adding PFOA and PFOS to the Spill Act’s

  List of Hazardous Substances.

                        DUPONT’S USE AND MANUFACTURE OF PFAS

         82.       Beginning in 1951, DuPont began purchasing PFOA from

  3M for use in the manufacturing process for its name-brand product

  Teflon®, commonly known for its use as a coating for non-stick

  cookware.      DuPont has also used PFAS in other name-brand products

  such as Tyvek®.

         83.       3M    phased      out   production    of    PFOA   in   2002.      As

  explained below, although DuPont was fully aware that PFOA was a

  dangerous and toxic chemical, it began producing its own PFOA for

  use in its manufacturing processes, including those at the Parlin

  Site.

               3M COMPANY - MANUFACTURE & DISTRIBUTION OF PFAS

         84.       Though      the    PFAS   family     of    chemicals    was     first

  accidentally discovered by a DuPont scientist in 1938, for most of




                                             22
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 23 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 24 of 112 PageID: 36



  the past several decades, 3M has been the primary manufacturer of

  PFOA and PFOS.

         85.     3M began producing PFOA and PFOS as raw materials that

  they used to produce other products, or that they sold to third

  parties for use in other products.            3M produced PFOA and PFOS by

  electrochemical fluorination in the 1940s.              This process results

  in a product that contains and/or breaks down into compounds

  containing PFOA and/or PFOS.             3M went on to market PFAS and

  products     containing     PFAS,    and     shipped    PFOA    and    PFOS      to

  manufacturers all over the country, including to DuPont which used

  PFOA and discharged it from the Parlin Site and other facilities.

               DEFENDANTS’ KNOWLEDGE OF THE DANGERS OF PFAS

         86.     By 1956, 3M’s PFAS compounds were found to bind to

  proteins in human blood, resulting in bioaccumulation of those

  compounds in the human body.

         87.     3M was informed as early as 1960 that chemical wastes

  from   its   PFAS   manufacturing      facilities      that    were   dumped     to

  landfills could leach into groundwater and otherwise enter the

  environment.        An    internal    memo    from     1960    described      3M’s

  understanding that such wastes “[would] eventually reach the water

  table and pollute domestic wells.”

         88.     DuPont company scientists issued internal warnings

  about the toxicity associated with their PFOA products as early as

  1961, including that PFOA caused adverse liver reactions in rats


                                         23
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 24 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 25 of 112 PageID: 37



  and dogs.       DuPont’s Toxicology Section Chief opined that such

  products should be "handled with extreme care," and that contact

  with the skin should be “strictly avoided.”

         89.      As early as 1963, 3M was aware that its PFAS products

  were   stable    in   the    environment     and   would   not     degrade   after

  disposal.

         90.      By the 1970s, 3M had become concerned about exposure

  to fluorochemicals in the general population.

         91.      By at least 1970, 3M was aware that its PFAS products

  were hazardous to marine life.             One study of 3M fluorochemicals

  around   this   time   had    to   be   abandoned    to    avoid    severe   local

  pollution of nearby surface waters.

         92.      In 1975, 3M found there was a “universal presence” of

  PFOA in blood serum samples taken from across the United States.

  Since PFOA is not naturally occurring, this finding reasonably

  should have alerted 3M to the likelihood that their products were

  a source of this PFOA — a possibility that 3M considered internally

  but did not share outside the company.              This finding also should

  have alerted 3M to the likelihood that PFOA is mobile, persistent,

  bioaccumulative, and biomagnifying, as those characteristics would

  explain the absorption of PFOA in blood from 3M’s products.

         93.      As early as 1976, 3M began monitoring the blood of

  its employees for PFAS because the company was concerned about

  PFAS’ health effects.


                                          24
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 25 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 26 of 112 PageID: 38



         94.      Other studies by 3M in 1978 showed that PFOA and PFOS

  are toxic to monkeys.            In one study in 1978, all monkeys died

  within the first few days of being given food contaminated with

  PFOS.    DuPont was aware of 3M’s findings no later than 1981.

         95.      Also in 1978, based on information it received from

  3M about elevated and persistent fluoride levels in workers exposed

  to PFOA, DuPont initiated a plan to review and monitor the health

  conditions      of    potentially-exposed          workers    in   order     to   assess

  whether any negative health effects could be attributed to PFOA

  exposure. This monitoring plan involved obtaining blood samples

  from the workers and analyzing them for the presence of fluorine.

  (As noted above, PFAS contain carbon and fluorine, and human

  exposure to these chemicals therefore has been linked to elevated

  organic fluorine levels.)

         96.      In the late 1970s, 3M studied the fate and transport

  characteristics of PFOS in the environment, including in surface

  water and biota.        A 1979 report drew a direct line between effluent

  from     3M’s        Decatur,    Alabama          plant      and     fluorochemicals

  bioaccumulating in fish tissue taken from the Tennessee River.

         97.      According       to    a    3M    environmental       specialist     who

  resigned his position due to the company's inaction over PFOS'

  environmental        impacts,    3M       had    resisted    calls    from    its   own

  ecotoxicologists going back to 1979 to perform an ecological risk




                                              25
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 26 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 27 of 112 PageID: 39



  assessment on PFOS and similar chemicals.                At the time of the

  specialist's resignation in 1999, that resistance had not ceased.

       98.      By 1979, DuPont had data indicating that its workers

  exposed to PFOA had a significantly higher incidence of health

  issues than did unexposed workers.             DuPont did not report this

  data or the results of its worker health analysis to any government

  agency or community at this time.

       99.      The following year, DuPont internally confirmed that

  PFOA “is toxic,” that humans accumulate PFOA in their tissue, and

  that “continued exposure is not tolerable.”

       100.     Not only did DuPont know that PFOA accumulated in

  humans, but it was also aware that PFOA could cross the placenta

  from an exposed mother to her gestational child.              DuPont conducted

  a blood sampling study of pregnant or recently pregnant employees.

  Of the eight women in the study who worked with fluoropolymers,

  two - or 25% - had children with birth defects in their eyes or

  face, and at least one had PFOA in the umbilical cord.

       101.     In fact, DuPont reported to the EPA in March 1982 that

  results from a rat study showed PFOA crossing to the placenta if

  present in maternal blood, but DuPont concealed the results of the

  study of its own plant workers.

       102.     While DuPont knew about this toxicity danger as early

  as the 1960s, DuPont also was aware that PFAS was capable of




                                         26
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 27 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 28 of 112 PageID: 40



  contaminating        the    surrounding     environment        and    causing   human

  exposure.

          103.       By late 1981, DuPont also knew that PFOA could be

  emitted into the air from its facilities, and that those air

  emissions could travel beyond the facility boundaries.

          104.       Further, no later than 1984, DuPont was aware that

  PFOA is biopersistent.

          105.       In 1981, DuPont was informed that ingestion of PFOA

  caused birth defects in rats but continued manufacturing the

  chemical and failed to disclose the study results.

          106.       In 1983, 3M scientists opined that concerns about PFAS

  “give      rise    to    legitimate      questions    about     the    persistence,

  accumulation potential, and ecotoxicity of fluorochemicals in the

  environment.” That same year, 3M worked to change the wording in

  studies by a Dr. Gilliland, who around that time published a paper

  demonstrating a 3.3-fold increase in mortality rates for workers

  employed in jobs that exposed them to PFOA.

          107.       DuPont was long aware it was releasing PFAS from its

  facilities that were leaching into groundwater used for public

  drinking water.          After obtaining data on these releases and the

  consequent contamination near DuPont facilities in West Virginia

  and    Ohio,      DuPont,   in   1984,   held   a    meeting    at    its   corporate

  headquarters        in   Wilmington,      Delaware,    to   discuss      health     and

  environmental issues related to PFOA (the “1984 Meeting”).                      DuPont


                                            27
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 28 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 29 of 112 PageID: 41



  employees     who   attended   the     1984   Meeting    discussed     available

  technologies that were capable of controlling and reducing PFOA

  releases from its manufacturing facilities, as well as potential

  replacement    materials     capable     of   eliminating     additional      PFOA

  releases from its operations.            DuPont chose not to use either

  available technologies or replacement materials, despite knowing

  of PFOA’s toxicity.

         108.    During    the    1984     Meeting,     DuPont     employees       in

  attendance spoke of the PFOA issue as “one of corporate image, and

  corporate     liability.”      They    discussed     DuPont's      “incremental

  liability from this point on if we do nothing as we are already

  liable for the past 32 years of operation.” They also stated that

  the “legal and medical [departments within DuPont] will likely

  take the position of total elimination” of PFOA use in 3M’s

  business, and that these departments had “no incentive to take any

  other position.”

         109.    Also in 1984, 3M’s internal analyses demonstrated that

  that    fluorochemicals        were     likely     bioaccumulating       in      3M

  fluorochemical employees.

         110.    By at least 1993, Defendants were aware that PFAS were

  linked to increased cancer rates in humans exposed to their PFOA

  products.

         111.    Despite its understanding of the hazards associated

  with its PFOA and PFOS products, 3M actively sought to suppress


                                          28
       MID-L-002448-19 05/31/2019 11:00:54 PM Pg 29 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 30 of 112 PageID: 42



  scientific research on the hazards associated those products, and

  mounted a campaign to control the scientific dialogue on the

  exposure, analytical, fate, effects, human health, and ecological

  risks of its PFOA and PFOS products.             At least one scientist funded

  by 3M saw his goal as “keep[ing] ‘bad’ papers [regarding PFCs] out

  of   the    literature”     because      “in   litigation       situations”       those

  articles “can be a large obstacle to refute.”

         112.     In response to pressure from the EPA, 3M began to

  phase out production of PFOS and PFOA products in 2000.                          On May

  16, 2000, 3M issued a news release falsely asserting that “our

  products      are    safe,”     citing     the    company’s       “principles        of

  responsible      environmental      management”     as    the     reason    to    cease

  production.       On the same day as 3M’s phase out announcement, an

  EPA internal email stated: “3M data supplied to EPA indicated that

  these chemicals are very persistent in the environment, have a

  strong tendency to accumulate in human and animal tissues and could

  potentially pose a risk to human health and the environment over

  the long term.” The author further stated that PFOS “appears to

  combine Persistence, Bioaccumulation, and Toxicity property to an

  extraordinary degree.”

         113.     DuPont’s      own    Epidemiology        Review     Board    (“ERB”)

  repeatedly raised concerns about DuPont’s statements to the public

  and that there were no adverse health effects associated with human

  exposure to PFOA.         For example, in February 2006, ERB “strongly


                                            29
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 30 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 31 of 112 PageID: 43



  advise[d] against any public statements asserting that PFOA does

  not pose any risk to health” and questioned “the evidential basis

  of [DuPont’s] public expression asserting, with what appears to be

  great confidence, that PFOA does not pose a risk to health.”

       114.     In 2004, EPA filed an action against DuPont based on

  its failure to disclose toxicity and exposure information for PFOA,

  in violation of the Toxic Substances Control Act and RCRA.                DuPont

  eventually settled the action by agreeing to pay over $16 million

  in civil administrative penalties and supplemental environmental

  projects.

       115.     All Defendants knew or should have known that in their

  intended and/or common use, products containing PFAS would very

  likely injure and/or threaten public health and the environment.

  This knowledge was accessible to all Defendants, but not fully to

  Plaintiffs.

          HISTORY OF INVESTIGATION, REGULATION, & REMEDIATION

       116.     Between October 1986 and April 1987, a groundwater

  assessment was conducted to determine the potential impacts of

  waste handling and disposal practices upon groundwater quality

  beneath the Parlin Site.        The assessment consisted of a search of

  existing    records   and    published      literature,    plant    tours,       and

  interviews with plant personnel.             No field investigations were

  conducted and no extensive observations of plan operations were

  made to verify records.


                                         30
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 31 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 32 of 112 PageID: 44



       117.     During the course of this assessment, 60 Solid Waste

  Management Units (“SWMUs”) were identified: 20 on the former Photo

  Products Plant property, and 40 on the former Automotive Products

  Plan property.

       118.     Many SWMUs and areas of concern (“AOCs”) require

  additional    investigation      and    remediation,        and    little    or   no

  restoration work has been performed. Examples are set forth below.



  Operation & Contamination History at the SWMUs

       119.     Building     713    was   the     site   of    all   fluoropolymer

  blending and repackaging at the Site.           Containers (called “totes”)

  holding 250 gallons each of a fluoropolymer aqueous dispersion

  which contained 0.15% to 1.1% PFOA were shipped to the Site from

  DuPont’s location in Parkersburg, West Virginia, and stored in

  various areas of Building 713. The employees would place the totes

  in the blending area, where the dispersion would be discharged

  from the tote into tanks where dilution water and additional

  ingredients    were     added,    and    then     discharged       into     smaller

  containers.    These smaller containers were then stored and shipped

  to another destination.

       120.     Located in the southeastern area of the Site, the

  Salvage Yard was dubbed S-1, and occupies approximately 2.5 acres.

  It was formerly used for operations of a drum wash, a liquid waste

  pit, open burning, open disposal of liquid and solid waste, and


                                          31
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 32 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 33 of 112 PageID: 45



  storage of transformers, oil, and soil.                    Early investigations

  determined that PAHs, PCBs, and lead were released into soils at

  concentrations     exceeding     Non-Residential           Direct   Contact       Soil

  Remediation Standards (“NRDCSRS”).

       121.     Located in the eastern area of the Site, directly

  north of the Salvage Yard, the Tree Farm was labeled S-2.                         This

  area was approximately one acre in size, was covered by 20 to 30-

  foot deciduous trees, and between 1953 and 1954 was used for the

  spray application of silver recovery centrifuge wastes as a bio-

  treatment experiment.       Historical data indicated that this was a

  source of metals to groundwater.

       122.     In the southwestern portion of the Site, the Seepage

  Pits, now dubbed S-5, are located beneath a partially paved area.

  Historically, this SWMU consisted of a series of shallow earthen

  pits, approximately seven feet deep each.                  These pits were used

  for the disposal of Latex®, triethylene glycol diacrylates, and

  scrap   latexes      generated      by        dye   manufacturing         processes.

  Investigations at this SWMU have revealed elevated levels of TCE

  and VOCs.

       123.     Also in the southwestern area of the Site, south of

  S-5, the Liquid Waste Pool, now named S-6, is located beneath a

  paved area.     This SWMU was a commercially available, steel frame,

  plastic-lined     recreational      swimming        pool    that    was    used    to

  temporarily    store    liquid    wastes,       which   consisted     of    gelatin


                                           32
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 33 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 34 of 112 PageID: 46



  mixtures,    polyvinyl    alcohol,     latexes,     and   1,1-dichloroethene.

  Investigations at this SWMU have revealed elevated levels of TCE

  and VOCs.

       124.     In the eastern area of the Site, directly adjacent to

  the donated parcel of land, is located S-8, called the Landfill.

  Historically, this nine-acre parcel was used to manage waste at

  the Site from the mid-1920s through the early 1980s.               Here, DuPont

  burned waste, rubble, and trash, including material such as brush,

  wood, trash, solvents, resins, lacquers, paint sludge, and paint

  filters. After burning, the residual material, ash, and containers

  used to store the chemical waste prior to burning, were disposed

  of in the Landfill.      Other materials, including demolition rubble,

  lumber,    garbage,   bagged     asbestos,     glassware,     off-spec    paint,

  filters, paint cans, asphalt, and metal and ceramic debris, were

  disposed of in the Landfill as well.           In the southwestern area of

  the Landfill, there was located a solvent evaporation pit, where,

  for an unknown period of time, the liquid contents of drums were

  poured into the pit and allowed to evaporate or percolate.                   Also

  disposed of in the Landfill area were telephone poles and railroad

  ties.     Investigations have revealed levels of metals, including

  arsenic and lead, exceeding NRDCSRS thresholds, and recent studies

  have delineated areas with PCB contamination.

       125.     Along the western boundary of the Site is S-9, known

  as the Lagoons.       This SWMU consists of three, unlined lagoons


                                         33
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 34 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 35 of 112 PageID: 47



  labeled A, B, and C.          In the 1950s, these unlined lagoons received

  aqueous wastes and wastewater derived from the production of

  nitrocellulose, resins, adhesives, plasticizers, and can and tank

  car wash operations.          At the height of their use, the average daily

  discharge    rate      to    the   Lagoons    measured    approximately    70,000

  gallons, and the average biochemical oxygen demand (“BOD”) of the

  effluent ranged from 50,000 to 88,000 parts per million (“ppm”).

  In 1953, DuPont constructed a pilot treatment plant, and reduced

  the effluent BOD to 3,000 ppm.                  By 1960, DuPont had halted

  discharges      to     the    Lagoons.        Investigations     have    revealed

  contaminants exceeding various soil thresholds including metals,

  PCBs,   VOCs,        and    semi-volatile     organic     compounds     (“SVOCs”).

  Additionally, groundwater under the lagoons exceeds water quality

  criteria for VOCs, PCBs, phthalates, and metals.

       126.       Along the northwestern boundary of the Site is S-10,

  the Sludge Pile.           This SWMU was a low-lying area which was filled

  approximately 50 years ago with calcium sulfate sludge, a residue

  produced from the neutralization of acids used in the manufacture

  of nitrocellulose.           While the precise boundaries of the Sludge

  Piles are unknown, the estimated extent is approximately 4.5 acres,

  is currently used as a truck parking lot and driveway and may

  extend under buildings, walkways, and paved roadways.                    Remedial

  investigations have found soils contaminated with arsenic, PCBs,

  VOCs, and phthalates exceeding NRDCSRS.                  The groundwater at the


                                           34
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 35 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 36 of 112 PageID: 48



  SWMU and in downgradient wells has been contaminated by elevated

  concentrations of metals, PCBs, VOCs, and SVOCs.

       127.     Running northeast to southwest, and located between

  Lagoons A & B, is S-11, the Drainage Channel.               Before the 1950s,

  DuPont discharged the bulk of industrial effluent from the Site

  into the open Drainage Channel, where the effluent flowed into the

  Second Brook, and ultimately reached the South River, a tributary

  of the Raritan River.      Between 1915 and 1978, the Drainage Channel

  received several hundred thousand gallons per day of process

  cooling water, wash water, and floor drain collections.                In recent

  years, though much of the ditch is covered, the Drainage Channel

  serves as a storm drain and has flow during periods of high

  precipitation. Additionally, some steam traps on the Site continue

  to discharge to the Drainage Channel.           The soil and groundwater at

  the SWMU are contaminated with concentrations of metals, PCBs,

  VOCs, and SVOCs which exceed the NRDCSRS and Impact to Groundwater

  Soil Screening Levels (“IGWSSL”).

       128.     Located in the southwestern area of the Site, adjacent

  to the Lagoons, is S-15, the WSM Tank Farm.                  This SWMU is an

  inactive and dismantled tank farm, including tank areas 1878, 1891,

  and 1896.   This area, which was bermed but not lined, was used for

  over 50 years to store primarily acetates, alcohols, and ketones.

  In 1986, a documented spill of 560 gallons of ethyl acetate

  occurred.


                                         35
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 36 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 37 of 112 PageID: 49



         129.     Located somewhat central in the Site is S-16, the 711

  Tank    Farm.    Operations     at     this   SWMU   began    in    1940,     and    13

  aboveground tanks were used primarily for the storage of alcohols,

  acrylates, ketones, esters, mineral spirits, and toluene.                           Raw

  materials were unloaded from tanker trucks in a remote tank wagon

  unloading area.        In 1980, a spill of approximately 700 gallons of

  ethyl acrylate occurred, and in 1989, a leak of 4-methyl-2-

  pentanone occurred.

         130.     Located in the northwestern area of the Site, directly

  to the east of the Sludge Pile, is S-17, the FOP Tank Farm.                       This

  SWMU is an inactive tank farm, including Tank Areas 111, 99, 304,

  and 2001, and tank wagon loading and unloading areas.                   This area,

  which was bermed but not lined, was used for over 50 years to store

  PCBs,    fuel   oil,    solvents,      intermediates      and      finished    resin

  products, glycol, glycerin, alcohols, and ketones.                    Groundwater

  under the SWMU exceeds water quality criteria for VOCs.

         131.     Located in the western area of the Site inside S-10

  is S-22, the Flint Spot Tank Area 1806.               This SWMU was two tank

  farms, the Flint Spot Section with four storage tanks used to store

  lacquer    cement,     resin,   TCE,    and    aromatic      solvents,      and     the

  Electronic Section with three storage tanks used to store methyl-

  2-pyrolidone, butyl acrylate, and acrylonitrile.

         132.     Located east of WSM Tank Farm is V-4, the Thinners

  Tank Farm Area 1894.       This inactive tank farm consisted of 15 tanks


                                          36
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 37 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 38 of 112 PageID: 50



  used to store paint thinners, petroleum distillates, raw material

  solvents,      toluene,     xylene,    acetone,      methyl      ethyl    ketone,      and

  methyl isobutyl ketone.           In 1987, a spill of toluene occurred.

          133.     All SWMUs listed above, and others at the Site not

  described above, must be investigated further to fully delineate

  the extent of remaining contamination and damage to the natural

  resources both on-Site and off-Site.



  Regulatory History

          134.     Between 1988 and 1990, DuPont conducted a Phase I RCRA

  Facility       Investigation      (“RFI”)       at   ten   SWMUs       that   had    been

  identified       as    presenting      high      potential       for     environmental

  contamination.         The investigation was focused on evaluating the

  potential impacts on soil and groundwater.                         The Phase I RFI

  involved       the    taking   and    analyzing      of    205   soil     samples      and

  groundwater samples from 70 of the 88 monitoring wells on the Site.

          135.     Soil quality: The Phase I testing revealed elevated

  levels of SVOCs, PAHs, VOCs, metals, and silver in the soils at

  the 10 SWMUs.

          136.     Groundwater Quality: The Phase I testing revealed

  elevated levels of VOCs in the Deep Old Bridge and in the Shallow

  Old    Bridge    at    concentrations      in    excess     of   Corrective         Action

  Guidance Levels (“CAGLs”).

  On-Site Contamination


                                            37
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 38 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 39 of 112 PageID: 51



       137.      Between 1991 and 1992, DuPont conducted a Phase II

  RFI at six additional SWMUs to further investigate site-wide

  groundwater     contamination.              There    was    also     additional

  investigation of the site-wide groundwater, and in several of the

  SWMUs targeted during Phase I.            The Phase II RFI resulted in a

  total of 108 subsurface soil samples, 13 surface soil samples,

  four surface water samples, and 46 groundwater samples being

  collected and analyzed.

       138.      At the same time as the Phase II RFI, DuPont also

  simultaneously conducted voluntary investigations (“VI”) of six

  areas not subject to RCRA Corrective Actions.              The VI resulted in

  a total of 16 subsurface soil samples, ten surface soil samples,

  and six groundwater samples being collected and analyzed.

       139.      Based on the results of the testing conducted during

  the Phase II RFI and the VI, the Department requested further

  investigation of all SWMUs targeted in the RFI.

       140.      In 1992, DuPont entered into a Memorandum of Agreement

  with the Department, under which DuPont would develop an initiative

  to remediate the high levels of VOCs detected in the groundwater,

  and to conduct remedial activities to reduce the sources of VOCs

  in the soil.

       141.      In 1995, DuPont installed two bioventing systems to

  remediate VOCs found in soils at the WSM Tank Farm and the Thinner

  Tank Area.     These systems operated until 2000.


                                         38
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 39 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 40 of 112 PageID: 52



       142.     Semiannual       groundwater      monitoring       at   the    Site

  commenced in the fall of 1993.          Nineteen wells were monitored for

  benzene and selected chlorinated VOCs and used to monitor the

  groundwater pump and treat (“P&T”) system and site-wide background

  water quality.     In 2003, the monitoring system was expanded to the

  Site perimeter.     As of 2010, there were 59 wells that are monitored

  semi-annually for select VOCs, arsenic, and nickel.

       143.     On June 28, 1999, DuPont initiated the operation of a

  P&T system at the Site to help remediate on-site groundwater

  contamination. The initial intent of the P&T system was to contain

  the source areas of chlorinated VOCs to the groundwater.

       144.     In    2002,     DuPont     conducted      a     Phase   III    Site

  Investigation and a Baseline Ecological Evaluation, to further

  delineate and characterize nineteen SWMUs and AOCs identified by

  the Department.

       145.     In March 2007, DuPont shut down the on-site P&T system

  due to a directive from the Department, which stated that water

  from the system was no longer approved to supplement the potable

  water demands at the Site.          In 2008, DuPont modified the system

  discharge and brought the P&T back online.                  The modified system

  discharged the treated groundwater to a sump connected to the

  publicly-owned treatment works operated by the Middlesex County

  Utilities Authority.




                                         39
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 40 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 41 of 112 PageID: 53



       146.     In 2009, DuPont submitted an “Enhanced Groundwater

  Remedial    Action     Workplan”    for       installation          of    an        enhanced

  groundwater P&T system, which was designed to capture groundwater

  that exceeds New Jersey Groundwater Class II-A (“GWIIA”) standards

  and to return groundwater to the aquifer via rapid infiltration

  basins. In February 2012, the enhanced P&T system was brought

  online, but as of 2017 was not operating at its full capacity.

       147.     In     2014,    DuPont     conducted       a     Phase          IV    Remedial

  Investigation.       The purpose of this Investigation was to address

  data gaps identified during Phase III and to further delineate

  contaminants of concern (“COCs”) in soil and groundwater.

  Detection of PFOA

       148.     Starting in 2005, DuPont began testing groundwater

  samples to determine the extent of potential PFOA contamination.

  Groundwater    samples       collected    in   December        of    2005          contained

  elevated PFOA concentrations in wells north (299 ppt), southwest

  (243 ppt), and southeast (4,740 ppt) of Building 713.

       149.     Subsequent        groundwater        sampling              in        2006-2008

  demonstrated even higher concentrations (3,000-36,000 ppt) east

  and southeast of Building 713 in the interior portion of the site

  and into the donated land parcel on the eastern edge of the

  property.     In     2008,    groundwater      samples       collected             along   the

  property    boundary      south    of     Building           713    contained              PFOA

  concentrations ranging from 10-410 ppt.


                                           40
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 41 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 42 of 112 PageID: 54



       150.      Groundwater samples collected between 2006 and 2008

  offsite, within about 0.75 miles east or southeast of the donated

  land parcel, contained PFOA concentrations ranging from 10-72 ppt.

  One sampling location located about 1.1 miles due east of the

  eastern     boundary       of   the    donated     land     parcel   had    lower

  concentrations ranging from below detection limit to seven ppt

  PFOA in a sample collected in January 2007.

       151.      Groundwater      monitoring      continued    between   2010      and

  2018 and PFOA concentrations measured at both on-Site and off-Site

  wells remained elevated but, in some cases, decreased.

       152.      The Utility Service Affiliates (Perth Amboy) Inc., (a

  subsidiary of Middlesex Water Company), manages and operates the

  Perth Amboy water system, which is owned by the City of Perth

  Amboy, and which draws from the Old Bridge Aquifer at the Runyon

  Well Field in Old Bridge, approximately one and a half miles

  southeast of the Parlin Site.          In 2017, Utility Service Affiliates

  (Perth    Amboy)    Inc.    reported    a    “highest   level   detected”     PFOA

  concentration of 29 ppt.

       153.      When groundwater cannot be used for its normal purpose

  due to contamination, the             Department    may require that it be

  designated a Classification Exception Area (“CEA”).                  Use of the

  groundwater    is    restricted       thereby.     October    2018   groundwater

  sampling within the CEA established at the Site, described in

  further detail, infra, as well as outside the CEA, demonstrated


                                          41
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 42 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 43 of 112 PageID: 55



  elevated    PFOA     concentrations      along    the   Parlin   Site   southern

  boundary (wells ranging from 40-400 or 400-4,000 ppt) and wells

  east of the Site boundary inside and south of the CEA, with PFOA

  concentrations ranging from 40-400 ppt.

       154.     Testing at nine wells on-Site also showed detectable

  concentrations of GenX.

  Off-Site Groundwater Contamination

       155.     The Phase III Site Investigations indicated that there

  was a potential for the offsite migration of groundwater impacted

  by Site related constituents, primarily VOCs.

       156.     As      a     result,     the    first      off-Site   groundwater

  investigations were conducted and it was determined that the plume

  of contamination the on-Site groundwater with VOCs had migrated

  off-Site and still contains elevated concentrations of several

  VOCs.

       157.     Off-Site groundwater monitoring reports report that

  offsite groundwater contamination in the shallow zone has been

  delineated     for        VOCs,   and    similarly        off-Site   groundwater

  contamination in the deep zone has been largely delineated for

  VOCs.

       158.     Presently, the remedial action taken for off-Site

  groundwater    is     proposed    to    be    monitored    natural   attenuation

  (“MNA”), which allows natural biological, chemical, and physical

  processes to treat groundwater contaminants, and involves ongoing


                                           42
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 43 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 44 of 112 PageID: 56



  monitoring to verify that these processes are effective.                However,

  testing is showing that the MNA is not proving to be effective,

  and will likely not be effective in the future, as concentrations

  of VOCs are not declining in all wells and, in some cases,

  concentrations of certain constituents, such as TCE, are actually

  increasing.        Furthermore, as PFAS compounds do not breakdown

  naturally, MNA would not be an effective treatment for that

  contamination.

  Classification Exception Area

         159.   On September 18, 2007, DuPont submitted a CEA proposal

  to the Department addressing on-site groundwater.                At that time,

  there   was   an    existing   CEA   from    1997   covering     a   small   area

  associated with an underground storage tank.               The 2007 Site-wide

  CEA encompassed the former area, thereby superseding the existing

  CEA.

         160.   In    2011,   the   off-Site     Remedial     Action    Work   Plan

  presented a modified draft CEA that includes groundwater both on-

  Site and off-Site.       The draft CEA defined the boundaries of the

  groundwater plume where contamination exceeds New Jersey GWIIA

  standards, which extended approximately two miles downgradient and

  covered 1,468 acres.

         161.   In August 2015, the Department approved the proposed

  CEA.    While the CEA includes ten contaminants, all of which are




                                         43
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 44 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 45 of 112 PageID: 57



  VOCs, the CEA does not include all of the COCs at the Site,

  including but not limited to PFOA, GenX, and 1,4-dioxane.

       162.        In 2005, the Department, Administrator, and DuPont

  entered into a Compensatory Restoration Administrative Consent

  Order (“CRACO”).        The CRACO is not a bar to the claims asserted in

  this Complaint for reasons including, but not limited to, the

  following: DuPont has failed to comply with the CRACO, concealed

  the nature and extent of contamination at its facilities, has

  attempted    to       provide   contaminated     property    to    fulfill       its

  obligations, additional injuries have been incurred, additional

  discharges have occurred since the CRACO became effective, and

  injuries    to    natural       resources,    including     groundwater,     have

  resulted from remedial action implementation.

  DuPont’s and 3M’s Actual Malice / Wanton and Willful Disregard

       163.        DuPont and 3M, as detailed above, committed acts and

  omissions with respect to PFOA and other PFAS with actual malice

  and/or   with     a    wanton    and   willful   disregard    of   persons       who

  foreseeably might be harmed by those acts or omissions.                      Such

  conduct was performed to promote sales of their products, or to

  reduce or eliminate expenses they would otherwise have incurred to

  remove PFAS from their waste streams, despite the impacts on the

  Site, the State, and its citizens relating to contamination of

  groundwater, surface water, and other natural resources.




                                           44
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 45 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 46 of 112 PageID: 58



          164.     Therefore,       Plaintiffs        are   requesting      an    award    of

  punitive damages for DuPont’s and 3M’s especially egregious or

  outrageous conduct and to discourage them from engaging in similar

  misconduct in the future.           Plaintiffs request an award of punitive

  damages in an amount sufficient to punish these Defendants and

  that fairly reflects the aggravating circumstances alleged herein.

  The Fraudulent Spinoff of DuPont’s Specialty Chemicals Business

          165.     DuPont and Chemours have very substantial liabilities

  due     to   their     polluting     activities.           DuPont’s      and    Chemours’

  liabilities for PFOA and other PFAS contamination account for a

  very     substantial      portion        of   their    environmental       liabilities

  nationwide,        and     therefore          affect      their    overall       ability

  to satisfy their environmental liabilities for the Parlin Site.

          166.     DuPont sought to insulate itself from billions of

  dollars of legacy pollution liabilities, especially those arising

  from PFOA and other PFAS contamination at chemical plants that it

  owned and operated throughout the country.                     Upon information and

  belief, DuPont’s potential cumulative liability related to PFOA

  and     other    PFAS    is     likely    billions        of   dollars    due    to     the

  persistence, mobility, bio-accumulative properties, and toxicity

  of these “forever” compounds, as well as DuPont’s decades-long

  attempt to hide the dangers of PFAS from the public.

          167.     For     more    than    five      decades,    DuPont    manufactured,

  produced, or utilized PFOA and other PFAS at plants in New Jersey,


                                                45
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 46 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 47 of 112 PageID: 59



  West Virginia, and North Carolina.               As alleged above, throughout

  this time, DuPont was aware that PFOA was toxic, harmful to animals

  and      humans,       bio-accumulative,       and     bio-persistent      in       the

  environment.          DuPont also knew that it had emitted and discharged

  PFOA and other PFAS in large quantities into the environment, and

  that     tens    of    thousands   of   people   had    been   exposed    to    PFOA,

  including through public and private drinking water supplies,

  which DuPont had contaminated.             Thus, DuPont knew, or reasonably

  should have known, that it faced billions of dollars in liabilities

  arising from its use of PFOA.

          168.      For example, in 1999, members of the Tennant family,

  who owned property impacted by PFOA-contamination adjacent to

  DuPont’s Washington Works plant in Parkersburg, West Virginia,

  sued DuPont in West Virginia federal court.

          169.      DuPont’s in-house counsel was very concerned about

  DuPont’s exposure related to PFOA.                   In November 2000, one of

  DuPont’s in-house counsel handling PFOA issues wrote to his co-

  counsel:        “We are going to spend millions to defend these lawsuits

  and have the additional threat of punitive damages hanging over

  our head. Getting out in front and acting responsibly can undercut

  and reduce the potential for punitives . . .                   Our story is not a

  good one, we continued to increase our emissions into the river in

  spite of internal commitments to reduce or eliminate the release




                                            46
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 47 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 48 of 112 PageID: 60



  of this chemical into the community and the environment because of

  our concern about the biopersistence of this chemical.”

         170.    In 2005, after confidentially settling the Tennant

  case, DuPont agreed to pay $10.25 million to resolve eight counts

  brought by EPA alleging violations of the Toxic Substances Control

  Act and the Resource Conservation and Recovery Act.                 That was the

  largest civil administrative penalty that EPA had ever obtained

  under a federal environmental statute. DuPont also was required to

  commit an additional $6.25 million to supplemental environmental

  projects.         See     https://www.epa.gov/enforcement/reference-news-

  release-epa-settles-pfoa-case-against-dupont-largest-

  environmental.

         171.    Also, in 2005, DuPont agreed to settle a class action

  lawsuit, which had been filed on behalf of 70,000 residents of

  Ohio and West Virginia who had been exposed to PFOA that DuPont

  had discharged from Washington Works for $343 million.                    Under the

  terms    of   the   settlement,      DuPont    agreed   to   fund    a    panel   of

  scientists (the “Science Panel”) to determine if any diseases were

  linked to PFOA exposure, to filter local water for as long as PFOA

  concentrations exceeded regulatory thresholds, and to set aside

  $235    million     for    ongoing   medical   monitoring    of     the   affected

  community.     The settlement also provided that any class members

  who developed the linked diseases would be entitled to sue for




                                          47
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 48 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 49 of 112 PageID: 61



  personal injury, and DuPont agreed not to contest the fact that

  exposure to PFOA could cause those diseases.

         172.    After eight years, the Science Panel found several

  human diseases with “probable links” to PFOA exposure, including:

  high      cholesterol;      ulcerative        colitis;      pregnancy-induced

  hypertension;    thyroid     disease;      testicular    cancer;    and    kidney

  cancer.

         173.    More than 3,500 personal injury claims were filed

  against DuPont in Ohio and West Virginia as part of the 2005

  settlement.      These    claims    were    consolidated      in   the    federal

  multidistrict litigation styled In Re: E.I. du Pont de Nemours and

  Company C-8 Personal Injury Litigation (MDL No. 2433) in the United

  States District Court for the Southern District of Ohio.                    Forty

  “bellwether” trials were scheduled to take place in 2015 and 2016.

         174.    DuPont knew that it faced substantial exposure at

  these trials, as well as liability related to PFOA and other PFAS

  contamination at other sites throughout the country, including the

  Parlin Site, among others, and that its liability was likely

  billions of dollars.

         175.    In addition to its PFOA and other PFAS liabilities,

  DuPont was facing very substantial environmental liabilities for

  its historic manufacturing and research operations throughout the

  country.




                                         48
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 49 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 50 of 112 PageID: 62



       176.     DuPont sought to limit its environmental liability

  and protect its assets by engaging in a series of restructuring

  transactions, including a “spinoff” of its performance chemical

  business which included Teflon, i.e., one of the primary products

  that DuPont manufactured using PFOA and which led to widespread

  contamination throughout the country.

       177.     Chemours Co. was incorporated on February 18, 2014

  under the name “Performance Operations, LLC.”              On April 10, 2014,

  the company was renamed “The Chemours Company, LLC.”               On April 30,

  2015, the company was converted from a limited liability company

  to a corporation with the name “The Chemours Company.”                  Prior to

  July 1, 2015, Chemours Co. was a wholly-owned subsidiary of DuPont.

       178.     On July 1, 2015, DuPont completed the spinoff of its

  performance    chemicals      business      (the   “Spinoff”)      through       the

  creation of Chemours Co., which became a separate, publicly-traded

  entity.

       179.     DuPont and Chemours Co. entered into a June 26, 2015

  Separation Agreement to effectuate the Spinoff (the “Separation

  Agreement”). At the time of the Spinoff, the performance chemicals

  business consisted of DuPont’s Titanium Technologies Chemical

  Solutions     and    Flourochemicals        segment      (collectively,          the

  “Performance Chemicals Business”).

       180.     Pursuant to the Separation Agreement, DuPont agreed

  to transfer to Chemours Co. all businesses and assets related to


                                         49
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 50 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 51 of 112 PageID: 63



  the Performance Chemicals Business, including 37 active chemical

  plants.     Upon information and belief, the Parlin Site was one of

  the 37 sites referenced in the Separation Agreement and one or

  more schedules to that Agreement.

       181.      Prior to the Spinoff, DuPont completed a significant

  internal reorganization so that all the assets and liabilities

  (held by DuPont or its subsidiaries) that DuPont deemed to be part

  of the Performance Chemicals Business would be held by Chemours

  Co., as a wholly owned subsidiary of DuPont.

       182.      In addition to the assets transferred to Chemours Co.,

  DuPont    caused    Chemours     Co.    to   assume     DuPont’s     historical

  liabilities relating to DuPont’s Performance Chemicals Business,

  including those arising from its discharge of contaminants, such

  as PFOA and other PFAS, into the environment.                    While specific

  details about the liabilities are set forth in non-public schedules

  that are not available to Plaintiffs, the Separation Agreement

  required Chemours Co. to assume what the agreement defines as

  “Chemours     Liabilities,”       which      include      DuPont’s       historic

  liabilities regardless of (i) when or where such liabilities arose,

  (ii) whether the facts upon which they are based occurred prior

  to, on, or subsequent to the effective date of the Spinoff, (iii)

  where or against whom such liabilities are asserted or determined,

  (iv) whether arising from or alleged to arise from negligence,

  gross     negligence,    recklessness,       violation      of    law,    fraud,


                                         50
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 51 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 52 of 112 PageID: 64



  misrepresentation by DuPont or Chemours Co., or (v) which entity

  is named in any action associated with any liability.

       183.     The Separation Agreement defines Chemours Liabilities

  broadly, to include “any and all Liabilities relating . . .

  primarily to, arising primarily out of or resulting primarily from,

  the operation or conduct of the Chemours Business, as conducted at

  any time prior to, at or after the Effective Date . . . including

  . . . any and all Chemours Assumed Environmental Liabilities. . .

  .,” which include DuPont’s historic liabilities relating to and

  arising from its decades of emitting PFOA and PFAS along with other

  contaminants into the environment in New Jersey and elsewhere.

       184.     Chemours     Co.    also    agreed    to    indemnify   DuPont     in

  connection    with    those      liabilities       that   it    assumed.         The

  indemnification has no cap or temporal limitation.

       185.     Chemours Co. also agreed to use its best efforts to

  be fully substituted for DuPont with respect to “any order, decree,

  judgment, agreement or Action with respect to Chemours Assumed

  Environmental Liabilities . . . .”

       186.     Upon information and belief, there was no meaningful

  negotiation    of    the   Separation     Agreement,      and   DuPont     largely

  dictated its terms.        Indeed, when the Separation Agreement was

  signed, Chemours Co. was a wholly-owned subsidiary of DuPont, and

  a majority of the Chemours Co. board consisted of DuPont employees.




                                           51
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 52 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 53 of 112 PageID: 65



       187.      In connection with the Spinoff, Chemours Co. paid

  DuPont approximately $3.9 billion, consisting of approximately

  $3.4 billion in cash, plus approximately $507 million in promissory

  notes.     Chemours Co. also transferred all of its stock to DuPont,

  which was ultimately delivered to DuPont’s shareholders.

       188.      Chemours Co. was thinly capitalized following the

  Spinoff.      Indeed, shortly after the Spinoff, market analysts

  described Chemours Co. as “a bankruptcy waiting to happen” and a

  company “purposely designed for bankruptcy.”

       189.      In order to fund the $3.9 billion payment to DuPont,

  Chemours Co. issued unsecured senior notes and entered into a

  credit agreement with a syndicate of banks to provide two senior

  secured credit facilities, incurring a total of $4 billion in

  indebtedness.      Upon information and belief, the terms of the

  financing were dictated by DuPont, in its sole discretion, and not

  Chemours Co.

       190.      According     to   Chemours    Co.’s    unaudited     pro    forma

  financial statements, as of March 31, 2015 (but giving effect to

  all of the transactions contemplated in the Spinoff), Chemours Co.

  had total assets of $6.4 billion and total liabilities of $6.3

  billion. Following the Spinoff, Chemours Co. issued a 10-K stating

  that, as of December 31, 2015, Chemours Co. had assets totaling

  $6.3 billion and total liabilities of $6.2 billion.




                                         52
       MID-L-002448-19 05/31/2019 11:00:54 PM Pg 53 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 54 of 112 PageID: 66



         191.     The 10-K stated that these liabilities included $454

  million in “other accrued liabilities,” which in turn included $11

  million for accrued litigation and $68 million for environmental

  remediation.       The 10-K also stated Chemours Co. had $553 million

  in    “other     liabilities,”       which    included      $223    million        for

  environmental remediation and $58 million for accrued litigation.

         192.     However, Chemours Co. significantly underestimated

  its liabilities, especially the liabilities that it had assumed

  from DuPont with respect to            PFOA and other PFAS contamination,

  which DuPont and Chemours Co. should have known would be billions

  of dollars in addition to other environmental liabilities for other

  contaminants discharged at DuPont and Chemours facilities.

         193.     For example, in 2017, Chemours Co. and DuPont amended

  the Separation Agreement in connection with the settlement of the

  personal injury multi-district litigation brought by thousands of

  residents who had been exposed to PFOA from DuPont’s Washington

  Works plant.      Per the amendment, Chemours Co. paid $320.35 million

  to the plaintiffs in the settlement on August 21, 2017, and DuPont

  paid an additional $320.35 million on September 1, 2017.                   For all

  future PFOA costs incurred from July 6, 2017 through July 6, 2022,

  Chemours Co. agreed to cover the first $25 million per 12-month

  period, DuPont agreed to cover the next $25 million per 12-month

  period, and Chemours Co. agreed to cover any additional amounts.




                                           53
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 54 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 55 of 112 PageID: 67



  Chemours Co. is a named defendant in numerous lawsuits relating to

  DuPont’s historical use of PFAS and other contaminants.

       194.     Had    Chemours    Co.   taken    the    full    extent   of    these

  liabilities into account, as it should have done, it would have

  negative    equity   (that    is,   liabilities       that    are   greater   than

  assets), and would be balance sheet insolvent.

                                   First Count

                                  Spill Act
                         (As Against All Defendants)

       195.     Plaintiffs repeat each allegation of Paragraphs 1

  through 194 above as though fully set forth in its entirety herein.

       196.     Each Defendant is a “person” within the meaning of

  N.J.S.A. 58:10-23.11b.

       197.     The discharge of hazardous substances is prohibited.

  N.J.S.A. 58:10-23.11c.

       198.     Many of the COCs at the Site are hazardous substances

  as defined in N.J.S.A. 58:10-23.11b.

       199.     The Department has submitted a notice of rule proposal

  to add PFOA to the Department’s List of Hazardous Substances at

  N.J.A.C. 7:1E-Appendix A, which upon adoption will result in PFOA

  becoming a hazardous substance.

       200.     Except     as   otherwise     provided     in    N.J.S.A.      58:10-

  23.11g(12), which is not applicable here, any person who discharges

  a hazardous substance, or is in any way responsible for any




                                         54
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 55 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 56 of 112 PageID: 68



  hazardous   substance,     shall    be    liable,   jointly    and   severally,

  without regard to fault, for all cleanup and removal costs no

  matter by whom incurred.        N.J.S.A. 58:10-23.11g(c).

       201.     The Department and Administrator have incurred, and

  will continue to incur, costs and damages, including lost use and

  value, costs of restoration and replacement for natural resources

  of this State that have been, or may be, injured as a result of

  discharges at the Parlin Site, and assessment costs.

       202.     The costs and damages the Department and Administrator

  have incurred, and will incur, associated with discharges at the

  Parlin Site, are “cleanup and removal costs” within the meaning of

  N.J.S.A. 58:10-23.11b.

       203.     The DuPont Defendants, as dischargers of hazardous

  substances at the Parlin Site, are liable, jointly and severally,

  without regard to fault, for all cleanup and removal costs and

  damages, including lost use or value and assessment costs, the

  Department and Administrator have incurred, and will incur, to

  assess, mitigate, restore, or replace any natural resource of this

  State that has been, or may be, injured as a result of the discharge

  of hazardous substances at the Parlin Site.                   N.J.S.A. 58:10-

  23.11g(c)(1).

       204.     The DuPont Defendants, as owners and/or operators of

  the Parlin Site at the time hazardous substances were discharged

  there, also are persons in any way responsible, and are liable,


                                           55
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 56 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 57 of 112 PageID: 69



  jointly and severally, without regard to fault, for all cleanup

  and removal costs and damages, including lost use or value and

  assessment costs, the Department and Administrator have incurred,

  and will incur, to assess, mitigate, restore, or replace any

  natural resource of this State that has been, or may be, injured

  as a result of the discharge of hazardous substances at the Parlin

  Site.     N.J.S.A. 58:10-23.11g(c)(1).

          205.      Defendant     3M,   as    the       manufacturer,    distributor,

  and/or seller of a proposed hazardous substance at the Parlin Site,

  will be a person in any way responsible, and will be liable,

  without regard to fault, for all cleanup and removal costs and

  direct and indirect damages, including lost use and value, costs

  of    restoration      and    replacement,        assessment    costs,    that      the

  Department and the Administrator have incurred, and will incur, to

  assess, mitigate, restore or replace, any natural resource of this

  State that has been, or may be, injured as a result of the discharge

  of the hazardous substance at the Parlin Site.                      N.J.S.A. 58:10-

  23.11g(c)(1).

          206.      Pursuant     to     N.J.S.A.        58:10-23.11u(a)(1)(a)         and

  N.J.S.A. 58:10-23.11u(b), the Department may bring an action in

  the Superior Court for, inter alia, injunctive relief, N.J.S.A.

  58:10-23.11u(b)(1); for its unreimbursed investigation, cleanup

  and     removal     costs,     including        the    costs   of   preparing       and

  successfully litigating the action, N.J.S.A. 58:10-23.11u(b)(2);


                                             56
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 57 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 58 of 112 PageID: 70



  for natural resource restoration and replacement costs, N.J.S.A.

  58:10-23.11u(b)(4);        and   for    any      other    unreimbursed      costs   or

  damages the Department incurs under the Spill Act, N.J.S.A. 58:10-

  23.11u(b)(5).

       207.     Pursuant to N.J.S.A. 58:10-23.11g(a) and (b), the

  Defendants are also liable for lost income due to damage to natural

  resources destroyed or damaged by a discharge, and loss of State

  tax revenue due to damage to real or personal property proximately

  resulting from a discharge.

       208.     As a direct or indirect result of such violations set

  forth above, the Department and Administrator have incurred, are

  incurring, and will continue to incur substantial costs including

  costs relating to:

       a.     the investigation, cleanup, and removal of discharged

              hazardous substances;

       b.     the restoration of natural resources contaminated by

              discharges of hazardous substances at the Parlin Site;

       c.     the compensation of the citizens of New Jersey for the

              lost interim value and benefits of natural resources

              contaminated by discharges of hazardous substances at

              the Parlin Site; and

       d.     the   institution          of     corrective     measures       including

              monitoring of all impacted and potentially impacted

              public   and    private         drinking     water   supplies    for    the


                                              57
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 58 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 59 of 112 PageID: 71



              presence of hazardous substances, provision of interim

              water supplies to residents whose water supplies have

              been    contaminated       due    to    such      discharges,        the

              establishment of acceptable sources of potable water to

              injured   members     of   the   public,    and   other    necessary

              remedial actions, all at significant expense, loss, and

              damage.

       209.     The costs and damages the Department and Administrator

  have incurred, and will incur, are "cleanup and removal costs"

  within the meaning of N.J.S.A. 58:10-23.11b.

       210.     Pursuant to N.J.S.A. 58:10-23.11q, the Administrator

  is authorized to bring an action in the Superior Court for any

  unreimbursed costs or damages paid from the Spill Fund.

                               PRAYER FOR RELIEF

       WHEREFORE, the Department and the Administrator request that

  this Court enter judgment against Defendants as follows:

       a.     Ordering each Defendant to reimburse the Department and

              Administrator, jointly and severally, without regard to

              fault, for all cleanup and removal costs and direct and

              indirect damages they have incurred, including lost use

              and value, costs of restoration and replacement for any

              natural resource of this State injured as a result of

              the discharge of hazardous substances at the Parlin

              Site, with applicable interest, and assessment costs;


                                         58
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 59 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 60 of 112 PageID: 72



       b.    Finding each Defendant liable, jointly and severally,

             without regard to fault, for all future cleanup and

             removal costs and direct and indirect damages, including

             lost use and value, costs of restoration and replacement

             for any natural resource of this State injured as a

             result of the discharge of hazardous substances at the

             Parlin Site, with applicable interest, and assessment

             costs;

       c.    Compelling        each    Defendant,         jointly     and     severally,

             without regard to fault, to perform any further cleanup

             of the Parlin Site and off-site in conformance with the

             Site Remediation Reform Act, N.J.S.A. 58:10C-1 to -29,

             and all other applicable laws and regulations;

       d.    Compelling        each    Defendant,         jointly     and     severally,

             without     regard       to    fault,   to    fund      the    Department’s

             performance of an assessment of any natural resource

             that has been, or may be, injured as a result of the

             discharge of hazardous substances at the Parlin Site,

             and compelling each Defendant to compensate the citizens

             of    New   Jersey       for     the    costs    of     restoration     and

             replacement and lost use and value of any injured natural

             resource;

       e.    Ordering the Defendants to pay for all compensatory

             damages     for    the    lost      interim     value    of    the   natural


                                            59
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 60 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 61 of 112 PageID: 73



              resources at and around the Parlin Site as a result of

              the contamination of such natural resources by hazardous

              substances;

       f.     Finding each Defendant liable, jointly and severally,

              without regard to fault, for lost income due to damage

              to    natural    resources      destroyed     or   damaged     by    a

              discharge, and loss of State tax revenue due to damage

              to real or personal property proximately resulting from

              a discharge;

       g.     Awarding the Department and Administrator their costs

              and fees in this action pursuant to N.J.S.A. 58:10-

              23.11u(b)(2); and

       h.     Awarding the Department and Administrator interest and

              such other relief as this Court deems appropriate.

                                   Second Count

                         Water Pollution Control Act
                       (Against the DuPont Defendants)

       211.        Plaintiffs repeat each allegation of Paragraphs 1

  through 210 above as though fully set forth in its entirety herein.

       212.        The DuPont Defendants are each a “person” within the

  meaning of N.J.S.A. 58:10A-3.

       213.        Except as otherwise exempted pursuant to N.J.S.A.

  58:10A-6(d) and (p), which are not applicable here, it is unlawful

  for any person to discharge any pollutant except to the extent the




                                         60
       MID-L-002448-19 05/31/2019 11:00:54 PM Pg 61 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 62 of 112 PageID: 74



  discharge conforms with a valid New Jersey Pollutant Discharge

  Elimination System permit issued by the Commissioner pursuant to

  the WPCA, or pursuant to a valid National Pollutant Discharge

  Elimination System permit issued pursuant to the federal Water

  Pollution Control Act, 33 U.S.C. §§ 1251 to - 1387.                       N.J.S.A.

  58:10A-6(a).

         214.     The     unauthorized      discharge     of    pollutants     is      a

  violation of the WPCA for which any person who is the discharger

  is strictly liable, without regard to fault.                   N.J.S.A. 58:10A-

  6(a).

         215.     The Department has incurred, or will continue to

  incur, costs as a result of the discharge of pollutants at the

  Parlin Site.

         216.     The Department also has incurred, and will continue

  to incur, costs and damages, including the costs of investigation

  to establish a violation at the Parlin Site, costs in removing,

  correcting, or terminating the adverse effects upon water quality

  or   public    health    due   to   violations     at   the   Parlin    Site,      and

  compensatory damages and any other actual damages for any natural

  resource of this State that has been, or may be, lost or destroyed

  as a result of the discharge of pollutants at the Parlin Site.

         217.     The DuPont Defendants discharged pollutants at the

  Parlin Site, which discharges were neither permitted pursuant to

  N.J.S.A. 58:10A-6(a), nor exempted pursuant to N.J.S.A. 58:10A-


                                           61
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 62 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 63 of 112 PageID: 75



  6(d) or N.J.S.A. 58:10A-6(p), and are liable, without regard to

  fault, for all costs and damages, including compensatory damages

  and any other actual damages for any natural resource of this State

  that has been, or may be, lost or destroyed as a result of the

  discharge of pollutants at the Parlin Site.

       218.     The costs and damages the Department has incurred,

  and will incur, for the Parlin Site are recoverable within the

  meaning of N.J.S.A. 58:10A-10(c)(2)-(4).

       219.     Pursuant to N.J.S.A. 58:10A-10(c), the Commissioner

  may bring an action in the Superior Court for injunctive relief,

  N.J.S.A. 58:10A-10(c)(1); for the costs of any investigation,

  inspection, or monitoring survey which led to establishment of the

  violation, including the costs of preparing and litigating the

  case, N.J.S.A. 58:10A-10(c)(2); any cost incurred by the State in

  removing, correcting, or terminating the adverse effects upon

  water   quality    resulting     from    any   unauthorized      discharge       of

  pollutants for which action under this subsection may have been

  brought, N.J.S.A. 58:10A-10(c)(3); compensatory damages and any

  other actual damages for any natural resource of this State that

  has been, or may be, lost or destroyed as a result of the

  unauthorized discharge of pollutants, N.J.S.A. 58:10A-10(c)(4);

  and the actual amount of any economic benefits accruing to the

  violator    from   any   violation,     including    savings     realized    from

  avoided capital or noncapital costs resulting from the violation,


                                          62
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 63 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 64 of 112 PageID: 76



  the return earned or that may be earned on the amount of avoided

  costs, any benefits accruing as a result of a competitive market

  advantage enjoyed by reason of the violation, or any other benefit

  resulting from the violation, N.J.S.A. 58:10A-10(c)(5).

                               PRAYER FOR RELIEF

       WHEREFORE, the Commissioner requests that this Court enter an

  order granting judgment against the DuPont Defendants, jointly and

  severally, and without regard to fault:

       a.     Permanently enjoining the DuPont Defendants, requiring

              them   to   remove,     correct,      or   terminate   the    adverse

              effects on water quality resulting from any unauthorized

              discharge of pollutants at or from the Parlin Site;

       b.     Assessing     the   DuPont      Defendants,    without    regard      to

              fault, for the costs for any investigation, inspection,

              or monitoring survey, leading to establishment of the

              violation,      including       the   costs    of    preparing       and

              litigating the case;

       c.     Finding the DuPont Defendants liable, without regard to

              fault,    for   all   costs     for   removing,      correcting,     or

              terminating     the   adverse      effects    upon    water   quality

              resulting from any unauthorized discharge of pollutants

              at the Parlin Site;

       d.     Finding the DuPont Defendants liable, without regard to

              fault, for all compensatory damages and other actual


                                         63
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 64 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 65 of 112 PageID: 77



              damages for any natural resource of the State that has

              been, or may be, injured, lost, or destroyed as a result

              of the unauthorized discharge of pollutants at the

              Parlin Site;

       e.     Finding the DuPont Defendants liable, without regard to

              fault, the for amount of any economic benefits they have

              accrued, including any savings realized from avoided

              capital or noncapital costs, the return they have earned

              of    the    amount   of   avoided      costs,   and    benefits     each

              Defendant has enjoyed as a result of a competitive

              market       advantage,    or     any   other    benefit   they      have

              received as a result of having violated the WPCA;

       f.     Awarding the Commissioner her costs and fees in this

              action pursuant to N.J.S.A. 58:10A-49.1(c)(2);                 and

       g.     Awarding the Commissioner interest and such other relief

              as the Court deems appropriate.

                                     Third Count

                           Industrial Site Recovery Act
                               (AS AGAINST DUPONT)

       220.        Plaintiffs repeat each allegation of Paragraphs 1

  through 219 above as though fully set forth in its entirety herein.

       221.        The    purpose   of   ISRA    to   ensure   that   any   property

  meeting the definition of an “industrial establishment” will be

  investigated      for     potential     environmental        impacts      and,     if




                                          64
       MID-L-002448-19 05/31/2019 11:00:54 PM Pg 65 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 66 of 112 PageID: 78



  warranted, remediated in accordance with the Department regulatory

  requirements if and when the establishment, or the entity that

  owns or operates an establishment, either closes the operations of

  the establishment or transfers the establishment’s ownership or

  operations. N.J.S.A. 13:1K-7. A principal goal of ISRA, as stated

  in its Legislative Findings and Declarations section, is to ensure

  that “funding for the cleanup [of industrial establishments] is

  set aside at the time it is available from a transfer or closing”

  to ensure “contaminated property is not abandoned to the State for

  cleanup.”      Id.

         222.     An     “industrial       establishment”        is    defined        by

  Department regulation as “any place of business or real property

  at which such business is conducted” that falls within a range of

  North American Industry Classification System (“NAICS”) codes

  listed in Appendix C to             N.J.A.C.    7:26B-1.1     to -8.2,     whereon

  operations were conducted on or after December 31, 1983, involving

  the generation, manufacture, refining, transportation, treatment,

  storage, handling, or disposal of hazardous substances and wastes

  on-site, above or below ground, unless otherwise provided at

  N.J.A.C. 7:26B-2.1.          N.J.A.C. 7:26B-1.4.

         223.     For    any    ISRA-applicable     transfer     of   ownership       or

  operations of an industrial establishment, the owner or operator

  of the industrial establishment that is the subject of the transfer

  is   required     to   file    a   General    Information      Notice    with      the


                                           65
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 66 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 67 of 112 PageID: 79



  Department within five days after (1) the execution of an agreement

  to transfer ownership or operations or (2) closing operations of

  or its public release of its decision to close operation, whichever

  occurs first.         N.J.S.A. 13:1K-9(a).

          224.     For       any    ISRA-applicable        transfer     of    ownership       or

  operations      of    an    industrial        establishment,         except      in   limited

  circumstances not relevant here, the owner or operator of the

  industrial establishment that is the subject of the transfer also

  is required, prior to the transfer, to establish ISRA compliance

  either by obtaining Department approval of one of several forms as

  set forth at N.J.A.C. Sections 7:26B-5.3 through 5.9 or by filing

  a   completed      Remediation          Certification      as    defined        pursuant    to

  N.J.A.C. 7:26B-3.3 (collectively, “ISRA Compliance”).

          225.     If     the      form   of   ISRA   Compliance        is    a    Remediation

  Certificate,         the      transferring       party    must       also       establish    a

  Remediation       Funding        Source      (“RFS”)   prior     to   the       transfer    in

  accordance       with      applicable        requirements       in    the       Department’s

  Administrative Requirements for the Remediation of Contaminated

  Sites (“ARRCS”) at N.J.A.C. 7:26C-5.1 to -5.13.

          226.     The Parlin Site is a chemical manufacturing facility

  and, as such, falls within either or both NAICS Codes 325 and 326,

  both of which are within the range of ISRA-applicable NAICS codes.

  Id.




                                                 66
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 67 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 68 of 112 PageID: 80



       227.      On or after December 31, 1983, DuPont engaged in

  operations     involving         the     generation,           manufacture,         refining,

  transportation,         treatment,       storage,        handling,          or    disposal   of

  hazardous    substances        (as      defined      under      N.J.S.A.         13:1K-8)    and

  wastes on-site, above or below ground, at the Parlin Site.

       228.      The      Parlin     Site      is    an    “industrial         establishment”

  within the meaning of ISRA.

       229.      On      or   about       December        18,    2014,       DuPont    filed    a

  Registration          Statement      with      the      U.S.        Securities       Exchange

  Commission (“SEC”) announcing its intention to transfer stock and

  assets   associated         with   its       Performance        Chemicals         Business   to

  Chemours Co.

       230.      The planned transfer of stock and assets to Chemours

  Co., as announced and described in DuPont’s December 18, 2014,

  Registration      Statement        to    the      SEC    (the       “SEC    Announcement”),

  constituted       a    “change     of    ownership”           and    a   “transferring       of

  ownership    or       operations”       of    the    Parlin         Site,    an    industrial

  establishment, within the meaning of ISRA, that would result in

  the transfer of more than 10% of DuPont’s assets available for

  remediation of the Parlin Site.                    N.J.S.A. 13:1K-8. As such, the

  SEC Announcement triggered an obligation for DuPont to file a

  General Information Notice, as defined under N.J.S.A. 13:1K-8,

  with the Department notifying it of the planned transaction.




                                                67
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 68 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 69 of 112 PageID: 81



       231.      DuPont failed to file a General Information Notice

  with the Department notifying of the pending transfer of ownership

  or operations of the Parlin Site to Chemours within five days of

  the SEC Announcement, thereby violating ISRA.

       232.      On or about June 26, 2015, DuPont initiated and later

  completed a series of transactions involving the sale of stock or

  assets, or both, to Chemours Co. (the “Chemours Spinoff”), which

  transaction     constituted       a    “change      of    ownership”      and    a

  “transferring of ownership or operations” of the Parlin Site, an

  industrial establishment, within the meaning of ISRA, that would

  result   in   the   transfer    of    more   than   10%   of   DuPont’s   assets

  available for remediation of the Parlin Site. N.J.S.A. 13:1K-8.

       233.      By its actions initiating and completing the Chemours

  Spinoff, including its execution of the Separation Agreement,

  without having obtained the Department’s approval pursuant to

  N.J.A.C. Section 7:26B-5.3 through 5.9 or without having first

  filed a Remediation Certification and establishing an RFS, DuPont

  violated ISRA and has continued to violate ISRA each day that it

  has failed to do so.

       234.      By deed dated January 29, 2019, DuPont transferred

  the ownership of the Parlin Site to DuPont Specialty Products USA,

  LLC, which transfer was a “change in ownership” as defined in ISRA,

  which transfer was prohibited pursuant to ISRA without DuPont’s

  first submitting a General Information Notice to the Department,


                                          68
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 69 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 70 of 112 PageID: 82



  obtaining ISRA Compliance from the Department, and establishing an

  RFS.

          235.     DuPont’s January 29, 2019 transfer of a deed to DuPont

  Specialty Products USA, LLC for the Parlin Site without having

  previously filed a General Information Notice with the NJDEP,

  obtaining an ISRA Compliance, and establishing an RFS, constitutes

  a separate and individual violation of ISRA, which DuPont has

  failed to cure to this day.

          236.     As    a    direct    or    indirect    result   of   the   foregoing

  violations, the Department and the Administrator have incurred,

  are    incurring,      and    will    continue     to   incur    substantial    costs

  including      costs       relating    to    the   investigation,     cleanup,      and

  removal of discharged hazardous substances, and the State of New

  Jersey has been thwarted in its right, pursuant to ISRA, to obtain

  the financial assurance necessary to ensure that all hazardous

  substances and pollutants at and emanating from the Parlin Site

  will be remediated up in accordance with ISRA and the Department’s

  regulatory requirements.

          237.     Pursuant to N.J.S.A. 13:1K-13.1, the Commissioner is

  authorized to bring an action in the Superior Court for relief for

  each day of each violation of ISRA, as well as for other relief,

  which the Court may grant in a summary proceeding, to enforce the

  provisions of ISRA and to prohibit or to prevent the violation of

  ISRA or of any rule or regulation adopted pursuant ISRA.                             As


                                               69
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 70 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 71 of 112 PageID: 83



  further provided pursuant to N.J.S.A. 13:1K-13.1, such relief may

  include assessment of the violator for the costs of any inspection

  that led to the establishment of the violation, and for the

  reasonable costs of preparing and litigating a claim seeking the

  enforcement of its ISRA obligations.

                               PRAYER FOR RELIEF

       WHEREFORE, the Commissioner requests that this Court enter

  judgment against the DuPont as follows:

       a.     Ordering DuPont to fully comply with ISRA by, inter alia,

              the   submission       of     a    Remediation   Certification         and

              establishment of a Remediation Funding Source for the

              Parlin Site in conformance with N.J.A.C. 7:26C-5.1 to -

              5.13.

       b.     Ordering      DuPont     to       reimburse   the        Department   and

              Administrator for the costs of preparing and litigating

              its   claim    seeking      the    enforcement      of    DuPont’s    ISRA

              obligations; and

       c.     Awarding the Commissioner such other relief as this

              Court deems appropriate.

                                     Fourth Count

            Brownfield and Contaminated Site Remediation Act
                   (As Against the DuPont Defendants)

       238.     Plaintiffs repeat each allegation of Paragraphs 1

  through 237 above as though fully set forth in its entirety herein.




                                            70
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 71 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 72 of 112 PageID: 84



       239.      The DuPont Defendants are each a “person” within the

  meaning of N.J.S.A. 58:10-23.11b and N.J.S.A 58:10B-1.

       240.      Many of the contaminants of concern at the Site are

  hazardous substances as defined in N.J.S.A. 58:10-23.11b.

       241.      The DuPont Defendants are “dischargers” of hazardous

  substances at the Site and/or are each a “person in any way

  responsible,” pursuant to the Spill Compensation and Control Act,

  N.J.S.A.    58:10-23.11,     for    any     hazardous   substance      that      was

  discharged at the Site, as either an “owner of the real property

  where the discharge occurred at the time of the discharge” or a

  “subsequent owner of the real property where the discharge occurred

  prior to the filing of a final remediation document with the

  Department.”    N.J.A.C. 7:26C-1.4.

       242.      Pursuant to Section 58:10B-1.3 of the Brownfields Act,

  as the discharger of hazardous substances at the Site or a person

  in any way responsible for a hazardous substance pursuant to

  N.J.S.A. 58:10-23.11g, the DuPont Defendants are affirmatively

  obligated to remediate the discharged hazardous substances at the

  Site.

       243.      Pursuant     to     Section     58:10B-358:10B-1.3        of      the

  Brownfields Act, as the discharger of hazardous substances at the

  Site or a person in any way responsible for a hazardous substance,

  the DuPont Defendants are required to establish RFS in an amount

  necessary to pay the cost to remediate.


                                         71
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 72 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 73 of 112 PageID: 85



         244.   Pursuant to N.J.A.C. 7:26C-1.4, the DuPont Defendants

  are required to comply with the Department’s ARRCS rules because

  each is a “person in any way responsible,” pursuant to the Spill

  Act.

         245.   Pursuant to the Department’s Technical Requirements

  for Site Remediation, N.J.A.C. 7:26E-1.3 and 7:26E-1.5(a) (the

  “Technical Requirements”), as persons subject to the requirements

  of the ARRCS rules, the DuPont Defendants are required to conduct

  a remediation of contaminants discharged at the Site in accordance

  with the Technical Requirements.

         246. Pursuant to N.J.A.C. 7:26E-4.3(a)(4), 7:26E-5.1(b) and

  7:26E-5.1(d)(1) and (4) of the Technical Requirements, DuPont,

  Chemours Co., and Chemours FC are required to, inter alia, (1)

  delineate the horizontal and vertical extent of all groundwater

  contamination to the groundwater remediation standard, and (2)

  remediate such contaminants in a manner that is “protective of

  public safety, health and the environment” and “complies with all

  applicable remediation standards.”

         247.   On March 13, 2019, the Department established interim

  specific groundwater quality standards for PFOA and PFOS of 0.01

  ug/L (10 ng/L). The interim specific groundwater quality standards

  for PFOA and PFOS thereafter became effective upon posting to the

  "Table of Interim Specific Groundwater Quality Criteria (ISGWQC),

  Interim PQLs (IPQLs), and Interim Specific Groundwater Quality


                                         72
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 73 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 74 of 112 PageID: 86



  Standards (ISGWQS) for Constituents in Class II-A Groundwater" on

  the NJDEP website at https://www.nj.gov/dep/wms/bears/gwqs.htm.

  The DuPont Defendants are therefore required to investigate and

  remediate PFOA and PFOS to the foregoing standards and to post an

  RFS in connection with the same.

          248.        As     a    direct    or    indirect     result     of    the      foregoing

  violations, the Department and the Administrator have incurred,

  are    incurring,          and    will     continue     to   incur      substantial          costs

  including          costs       relating    to    the    investigation,            cleanup,       and

  removal of discharged constituents and other materials, and NJDEP

  has been thwarted in its right pursuant to the Brownfields Act to

  obtain       the    financial       assurance         necessary    to    ensure         that     all

  hazardous substances at and emanating from the Site will be cleaned

  up in accordance with the Brownfields Act and NJDEP’s regulatory

  requirements.

                                       PRAYER FOR RELIEF

          WHEREFORE, the Department and the Administrator request that

  this Court enter judgment against the DuPont Defendants as follows:

          a.     Ordering          DuPont,    Chemours      Co.,    and    Chemours           FC   to,

                 jointly and severally, fully comply with the Brownfields

                 Act       by, inter        alia, the      submission          of    a     remedial

                 investigation workplan and remedial investigation report

                 pertaining          to      all    off-site        locations            at    which

                 pollutants,          contaminants        and/or    hazardous            substances


                                                   73
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 74 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 75 of 112 PageID: 87



             originating from the Site have come to be located, and

             the establishment of a RFS for                  the Parlin Site       in

             conformance with N.J.A.C. 7:26C-5.1 to -5.13;

       b.    Ordering the DuPont Defendants, jointly and severally,

             to reimburse the Department and Administrator for the

             reasonable costs of preparing and litigating their claim

             seeking     the    enforcement       of   the    DuPont     Defendants’

             obligations pursuant to the Brownfields Act; and

       c.    Awarding the Department and the Administrator such other

             relief as this Court deems appropriate.



                                    Fifth Count

                          Solid Waste Management Act
                      (As Against the DuPont Defendants)

       249. Plaintiffs         repeat    each    allegation     of   Paragraphs    1

  through 248 above as though fully set forth in its entirety herein.

       250. The DuPont Defendants are each a "person" within the

  meaning of N.J.S.A. 13:1E-3.

       251. The Solid Waste Management Act ("SWMA" or the "Act")

  defines   "[s]olid    waste"     as,   inter    alia,      "discarded    materials

  resulting from industrial, commercial and agricultural operations"

  and "all other waste materials." N.J.S.A. 13:1E-3.                 N.J.A.C. 7:26-

  1.6(b) defines "other waste material," in pertinent part, as "any

  solid,    liquid,     semi-solid       or     contained      gaseous    material,

  including, but not limited to spent material, sludge, by-product,


                                          74
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 75 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 76 of 112 PageID: 88



  discarded commercial chemical products, or scrap metal resulting

  from industrial, commercial, mining or agricultural operations,

  from community activities, or any other material which has served

  or can no longer serve its original intended use, which . . . [i]s

  discarded or intended to be discarded . . . [i]s applied to the

  land or placed on the land or contained in a product that is

  applied     to    or     placed      on   the    land    in    a    manner      constituting

  disposal." N.J.A.C. 7:26-1.6(b) provides that "a material is also

  a   solid    waste       if   it     is   'disposed      of'       by   being    discharged,

  deposited, injected, dumped, spilled, leaked or placed into or on

  any land or water so that such material or any constituent thereof

  may enter the environment or be emitted into the air or discharged

  into ground or surface waters."

        252. N.J.S.A.           13:1E-3     of    the     SWMA   and      N.J.A.C.    7:26-1.4

  define      "disposal"         as     "the     storage,       treatment,        utilization,

  processing,       resource          recovery    of,     or   the    discharge,      deposit,

  injection, dumping, spilling, leaking or placing of any solid or

  hazardous waste into or on any land or water, so that the solid or

  hazardous        waste    or        any   constituent         thereof     may    enter   the

  environment or be emitted into the air or discharged into any

  waters, including groundwaters."

        253. Various constituents present in soils, groundwater, and

  surface water in and around the Site, including PFAS-related




                                                  75
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 76 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 77 of 112 PageID: 89



  chemicals, are discarded materials and are "solid waste" as defined

  under N.J.S.A. 13:1E-3 and N.J.A.C. 7:26-1.6.

         254. The DuPont Defendants have engaged in the past disposal,

  and/or are continuing to engage in the disposal, of solid waste in

  and around the Site in the form of various constituents, including

  PFAS-related chemicals, without first having filed a completed

  application for and received approval of a solid waste facility

  ("SWF") permit for such activities, resulting in the widespread

  presence of such solid wastes in soils, groundwater, and surface

  water in and around the Site, all in violation of N.J.A.C. 7:26-

  2.8(e).

         255. The DuPont Defendants have engaged in the past disposal,

  and/or are continuing to engage in the disposal, of solid waste in

  and/or around the Site in the form of hazardous constituents,

  including PFAS-related chemicals, in excess of 0.148 cubic yards

  of solids and/or 30 gallons of liquids, at locations other than a

  permitted SWF, resulting in the widespread presence of such solid

  wastes in soils, groundwater and surface water in and around the

  Site, in violation of N.J.S.A. 13:1E-9.3.

         256. Pursuant    to   N.J.S.A.       13:1E-9(b)   and   (d),    when      the

  Commissioner finds that a person has violated any provision of the

  SWMA   or   any   regulations     adopted     pursuant    to   the    SWMA,      the

  Commissioner is authorized to bring a civil action in Superior

  Court seeking temporary or permanent injunctive and other relief,


                                         76
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 77 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 78 of 112 PageID: 90



  as well as assessment of the violator for the costs of any

  investigation leading to the establishment of the violation, costs

  incurred by the State in removing, correcting, or terminating the

  adverse effects to water and air quality resulting from the

  violation, and assessment against the violator of compensatory

  damages for any loss or destruction of wildlife, fish or aquatic

  life, and for any other actual damages, all of which relief may be

  awarded in a summary manner.

                               PRAYER FOR RELIEF

       WHEREFORE, the Commissioner requests that this Court enter

  judgment against the DuPont Defendants as follows:

       a.    Ordering     DuPont,    Chemours     Co.,   and   Chemours     FC     to,

             jointly and severally, fully comply with the SWMA by,

             inter alia, removing all unlawfully disposed of solid

             waste,     including     PFAS-related       chemicals,     from       all

             locations in and around the Site at which the same have

             come to be located and for which DuPont, Chemours Co.,

             and Chemours FC did not obtain a SWF permit;

       b.    Ordering DuPont, Chemours Co., and Chemours FC, jointly

             and severally, to reimburse the Commissioner for the

             reasonable costs of preparing and litigating her claim

             seeking the enforcement of DuPont’s, Chemours Co.’s, and

             Chemours FC’s obligations pursuant to the SWMA;




                                         77
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 78 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 79 of 112 PageID: 91



       c.    Ordering DuPont, Chemours Co., and Chemours FC, jointly

             and severally, to reimburse the Commissioner for the

             cost incurred by the Department in assessing, removing,

             correcting,      or terminating the adverse effects upon

             water and air quality resulting from their violations of

             the SWMA;

       d.    Ordering DuPont, Chemours Co., and Chemours FC, jointly

             and severally, to compensate the State for the loss or

             destruction of wildlife, fish or aquatic life, and other

             actual damages caused by their violations of the SWMA;

             and

       e.    Awarding the Commissioner such other relief as this

             Court deems appropriate.

                                   Sixth Count

                              Public Nuisance
                      (Against the DuPont Defendants)

       257. Plaintiffs       repeat    each    allegation     of   Paragraphs      1

  through 256 above as though fully set forth in its entirety herein.

       258. Groundwater, surface water, sediments, wetlands, soils,

  air, and biota are natural resources of the State held in trust by

  the State.

       259. The use, enjoyment, and existence of uncontaminated

  natural resources is a right common to the general public.




                                         78
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 79 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 80 of 112 PageID: 92



          260. The contamination of the groundwater, surface water,

  sediment, wetlands, soils, air, and biota at and around the Parlin

  Site     constitutes     a   physical    invasion     of   the   State’s    natural

  resources, and upon information and belief, the State’s real

  property in the vicinity of the Parlin Site, and an unreasonable

  and substantial interference, both actual and potential, with (1)

  the    exercise     of   the   public’s     common    right    to   these   natural

  resources; (2) the State’s special property and statutory status

  and obligations regarding the natural resources of the State; (3)

  the State’s ability, through the Department, to protect, conserve

  and manage the natural resources of the State, which are by law

  precious and invaluable public resources held by the State in trust

  for the benefit of the public; and (4) the rights of the people of

  the State to enjoy their natural resources free from interference

  by pollution and contamination.

          261. Upon information and belief, real property owned by the

  State has become contaminated by the Parlin Site, and therefore,

  the Department has suffered a special injury different from that

  common to the general public.

          262. As long as these natural resources at and around the

  Parlin Site remain contaminated due to the DuPont Defendants’

  conduct, the public nuisance continues.

          263. Until these natural resources are restored to their pre-

  injury quality, the DuPont Defendants are liable for the creation,


                                            79
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 80 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 81 of 112 PageID: 93



  and continued maintenance, of a public nuisance in contravention

  of the public’s common right to clean natural resources.

       264. The Defendants committed each of the above-described

  acts and omissions with actual malice or with a wanton and willful

  disregard of persons who foreseeably might be harmed by those acts

  or omissions.

                                  PRAYER FOR RELIEF

       WHEREFORE,     the    Plaintiffs       request    that      this    Court     enter

  judgment against the DuPont Defendants as follows:

       a.    Ordering       the     DuPont       Defendants       to     reimburse    the

             Department      and      Administrator         for    their     costs     of

             abatement, without regard to fault, including but not

             limited to all costs to investigate, clean up, restore,

             treat, monitor, and otherwise respond to contamination

             of the State’s natural resources so that such natural

             resources are restored to their original condition;

       b.    Compelling the DuPont Defendants to abate the nuisance

             by    investigating,       cleaning      up,     restoring,      treating,

             monitoring, and otherwise responding to contamination in

             the   State’s        natural    resources      so    that    such   natural

             resources are restored to their original condition;

       c.    Compelling the DuPont Defendants to pay special damages

             to Plaintiffs, funding the Department’s performance of

             any further assessment and compensatory restoration of


                                            80
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 81 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 82 of 112 PageID: 94



             any natural resource that has been, or may be, injured

             as a result of the discharge of hazardous substances and

             pollutants at the Parlin Site, and compelling the DuPont

             Defendants to compensate the citizens of New Jersey, for

             the costs of restoration and replacement, including lost

             use and value of any injured natural resource;

       d.    Ordering the Defendants to pay for all compensatory

             damages     for    the     lost    interim   value     of    the   natural

             resources at and around the Parlin Site as a result of

             the    contamination         of     such     natural      resources      by

             pollutants and hazardous substances;

       e.    Awarding Plaintiffs punitive damages in an amount to be

             determined by the Court;

       f.    Awarding     Plaintiffs       costs    and   fees    in     this   action,

             including attorneys’ fees, incurred in prosecuting this

             action, together with prejudgment interest, to the full

             extent permitted by law; and

       g.    Awarding Plaintiffs such other relief as this Court

             deems proper.

                                   Seventh Count

                                 Trespass
                    (As Against the DuPont Defendants)

       265. Plaintiffs         repeat    each    allegation       of     Paragraphs    1

  through 264 above as though fully set forth in its entirety herein.




                                           81
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 82 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 83 of 112 PageID: 95



          266. Groundwater, surface water, sediment, wetlands, soils,

  air, and biota are natural resources of the State held in trust by

  the State for the benefit of the public.                Water resources are owned

  by the State for the benefit of its citizens.

          267. The State brings this claim in both its public trustee

  and parens patriae capacities.

          268. As the trustee over the State’s natural resources, the

  State has a duty to protect and restore all natural resources of

  the State and protect the health and comfort of its inhabitants.

          269. In its parens patriae capacity, the State may protect

  its “quasi-sovereign” interests, including the State’s interest in

  the well-being of its populace, as well as the populace’s interest

  in the integrity of the State’s natural resources.                    Accordingly,

  the     State   is   bringing     this   action    for     the   invasion   of      its

  residents’ possessory interests in the State’s natural resources,

  because the harm to such interests is too widespread for any

  individual       residents      to   seek      relief    themselves.        Waters,

  sediments, air, and biota that have been affected by the DuPont

  Defendant’s contamination are mobile, moving to and inhabiting

  areas far from the immediate area of the initial contamination.

          270. Additionally, the State is the owner of lands in the

  vicinity of the Parlin Site.

          271. The     hazardous       substances     and     pollutants      in      the

  groundwater, surface water, sediment, wetlands, soils, air, and


                                            82
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 83 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 84 of 112 PageID: 96



  biota at and around the Parlin Site, including on State-owned

  lands,    constitute     a    physical        invasion      of    property         without

  permission or license, as well as further removed from the Parlin

  Site.

       272. The    DuPont      Defendants       are    liable      for   trespass,       and

  continued    trespass,        because     the       hazardous       substances        and

  pollutants in the groundwater, surface water, sediment, wetlands,

  soils, air, and biota at and around the Parlin Site, as well as

  contamination previously removed from the Parlin Site, resulted

  from discharges of hazardous substances and pollutants at the

  Parlin Site.

       273. As long as the natural resources remain contaminated due

  to the DuPont Defendants’ conduct, the trespass continues.

       274. The    DuPont      Defendants       committed      each      of    the    above-

  described acts and omissions with actual malice or with a wanton

  and willful disregard of persons who foreseeably might be harmed

  by those acts or omissions.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court enter judgment

  against the DuPont Defendants as follows:

       a.     Finding    the     DuPont    Defendants         liable,         jointly    and

              severally,       for   all   costs      to    investigate,        clean    up,

              restore,    treat,      monitor,        and    otherwise        respond    to

              contamination of the State’s natural resources so that


                                           83
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 84 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 85 of 112 PageID: 97



             such natural resources are restored to their original

             condition,         and    for    all     damages      to    compensate       the

             citizens of New Jersey for the lost use and value of

             their    natural         resources     during   all        times   of   injury

             caused by hazardous substances and pollutants, and for

             such orders as may be necessary to provide full relief

             to address risks to the State, including the costs of:

                     i.     Past and future testing of natural resources

                            likely to have been contaminated by hazardous

                            substances or pollutants;

                     ii.    Past      and    future    treatment        of   all     natural

                            resources        containing      detectable         levels     of

                            hazardous substances or pollutants restored to

                            non-detectable levels; and

                     iii. Past and future monitoring of the State’s

                            natural resources to detect the presence of

                            hazardous        substances       or        pollutants,       and

                            restoration of such natural resources to their

                            pre-discharge condition;

       b.    Ordering the DuPont Defendants to pay for all costs

             related       to   the    investigation,        cleanup,        restoration,

             treatment,         and    monitoring      of    contamination           of   the

             State’s natural resources;




                                             84
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 85 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 86 of 112 PageID: 98



       c.    Ordering the DuPont Defendants to pay for all damages in

             an amount at least equal to the full cost of restoring

             the    State’s      natural      resources    to     their      original

             condition prior to the contamination;

       d.    Ordering      the    DuPont      Defendants     to      pay     for   all

             compensatory damages for the lost value (including lost

             use) of the State’s natural resources as a result of the

             contamination of such natural resources;

       e.    Ordering the DuPont Defendants to pay for all other

             damages sustained by Plaintiffs in their public trustee,

             parens patriae, and regulatory capacities as a direct

             and proximate result of the DuPont Defendants acts and

             omissions alleged herein;

       f.    Entering an order against the DuPont Defendants for all

             appropriate injunctive relief to abate or mitigate the

             contamination that the DuPont Defendants caused;

       g.    Awarding Plaintiffs punitive damages in an amount to be

             determined by the Court;

       h.    Awarding     Plaintiffs     costs    and   fees    in    this    action,

             including attorneys’ fees, incurred in prosecuting this

             action, together with prejudgment interest, to the full

             extent permitted by law; and

       i.    Awarding Plaintiffs such other relief as this Court

             deems appropriate.


                                         85
     MID-L-002448-19 05/31/2019 11:00:54 PM Pg 86 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 87 of 112 PageID: 99



                                   Eighth Count

                                   Negligence
                           (As Against All Defendants)

       275. Plaintiffs       repeat    each    allegation      of     Paragraphs   1

  through 274 above as though fully set forth in its entirety herein.

       276. The DuPont Defendants had a duty to Plaintiffs to ensure

  that hazardous substances and pollutants were not discharged at

  the Parlin Site and did not injure groundwater, surface water,

  sediment, wetlands, soils, air, and biota at and around the Parlin

  Site.

       277. 3M had a duty to the Department and the Administrator to

  exercise   due    care    in   the   design,     manufacture,       formulation,

  handling, control, disposal, marketing, sale, testing, labeling,

  use, and instructions for use of PFAS and/or products containing

  PFAS, and other pollutants and hazardous substances.

       278. The Defendants breached these duties.

       279. As     a   direct    and    proximate     result     of    the   DuPont

  Defendants’ discharges of hazardous substances and pollutants at

  the Parlin Site, groundwater, surface water, sediment, wetlands,

  soils, air, and biota at and around the site have been injured.

  The DuPont Defendants are jointly and severally liable for such

  injuries and the consequential damages.

       280. As a direct and proximate result of 3M’s negligence in

  designing PFAS and in failing to warn PFAS purchasers, the State,




                                         86
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 87 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 88 of 112 PageID: 100



  and others that it was reasonably foreseeable would be harmed by

  PFAS of the dangers of 3M’s products, groundwater, surface water,

  and other natural resources at and/or near the Parlin Site became

  contaminated with PFAS in varying amounts over time, causing the

  State and its citizens significant injury and damage.

        281. As a further direct and proximate result of the DuPont

  Defendants’ discharge of hazardous substances and pollutants at

  the Parlin Site, the Department and Administrator have incurred,

  are incurring, and will continue to incur investigation, cleanup

  and removal, treatment, monitoring and restoration costs, and

  expenses for which the DuPont Defendants are jointly and severally

  liable.

        282. The Defendants committed each of the above-described

  acts and omissions with actual malice or with a wanton and willful

  disregard of persons who foreseeably might be harmed by those acts

  or omissions.

                                PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment

  against the Defendants as follows:

        a.    Finding the Defendants liable, jointly and severally,

              for all costs to investigate, clean up, restore, treat,

              monitor, and otherwise respond to contamination in the

              State’s groundwater, surface waters, and other natural

              resources so that such natural resources are restored to


                                          87
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 88 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 89 of 112 PageID: 101



              their    original     condition,      and   for    all   damages      to

              compensate the citizens of New Jersey for the lost use

              and value of their natural resources during all times of

              injury caused contamination, and for such orders as may

              be necessary to provide full relief to address risks to

              the State, including the costs of:

                  i.       Past    and    future    testing     of     groundwater,

                           surface waters, and natural resources likely

                           to have been contaminated by pollutants and

                           hazardous substances;

                 ii.       Past and future treatment of all groundwater,

                           surface waters, and other natural resources

                           containing detectable levels of pollutants and

                           hazardous substances until restored to non-

                           detectable levels; and

                iii.       Past and future monitoring of the State’s

                           groundwater, surface waters, and other natural

                           resources to detect the presence of pollutants

                           and hazardous substances, and restoration of

                           such natural resources to their pre-discharge

                           condition;

        b.    Assessing the Defendants for all costs related to the

              investigation,       cleanup,     restoration,      treatment,        and




                                          88
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 89 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 90 of 112 PageID: 102



              monitoring of contamination of the State’s groundwater,

              surface waters, and other natural resources;

        c.    Assessing the Defendants for all damages in an amount at

              least equal to the full cost of restoring the State’s

              groundwater, surface waters, and other natural resources

              to their original condition prior to the contamination

              of such natural;

        d.    Assessing the Defendants for all compensatory damages

              for the lost value (including lost use) of the State’s

              groundwater, surface waters, and other natural resources

              as   a   result    of   the    contamination      of   such   natural

              resources;

        e.    Assessing the Defendants for all other damages sustained

              by Plaintiffs as a direct and proximate result of the

              Defendants’ acts and omissions alleged herein, including

              remedial, administrative, oversight, and legal fees and

              expenses;

        f.    Entering     an   order    against     the   Defendants       for     all

              appropriate injunctive relief to abate or mitigate the

              contamination that Defendants caused;

        g.    Awarding Plaintiffs punitive damages in an amount to be

              determined by the Court;

        h.    Awarding     Plaintiffs     costs    and   fees   in   this    action,

              including attorneys’ fees, incurred in prosecuting this


                                            89
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 90 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 91 of 112 PageID: 103



              action, together with prejudgment interest, to the full

              extent permitted by law; and

        i.    Awarding Plaintiffs such other relief as this Court

              deems appropriate.



                                    Ninth Count

                        Abnormally Dangerous Activity
                     (As Against the DuPont Defendants)

        283. Plaintiffs       repeat    each    allegation     of   Paragraphs      1

  through 282 above as though fully set forth in its entirety herein.

        284. During     the    relevant    period,     the   DuPont    Defendants,

  utilized, disposed of, discharged, and emitted their PFAS at the

  Parlin Site.     These activities occurred in the immediate vicinity

  of the State’s natural resources, including groundwater, air,

  surface water, sediments and soils, wetlands and biota, and the

  real and chattel property of the State’s residents.

        285. As a result of the DuPont Defendants use of PFAS at the

  Parlin Site, the State’s natural resources were contaminated by

  PFAS.

        286. The use of PFAS in the manufacture of other products and

  their disposal, discharge, and emission constitute ultra-hazardous

  activities that introduce an unusual danger into the community.

  These activities presented and continue to present a high degree

  of risk of harm to the State’s natural resources, as well as the




                                          90
        MID-L-002448-19 05/31/2019 11:00:54 PM Pg 91 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 92 of 112 PageID: 104



  real     and   chattel    property     of    the    State’s      residents.        These

  activities have presented a high likelihood that the harm they

  would cause would be great.             Neither Plaintiffs nor the broader

  community were able to eliminate this risk by the exercise of

  reasonable care, particularly in light of the DuPont Defendants

  failure to provide an adequate warning about the dangers involved.

          287. The use, disposal, discharge, and emission of PFAS is

  not a matter of common usage in the areas in which the DuPont

  Defendants carried out these activities, and these activities were

  inappropriate to carry out in these locations.

          288. At all relevant times, the risks of the DuPont Defendants

  abnormally       dangerous     activities        outweighed      the    value     to   the

  community.

          289. The    DuPont    Defendants         acts   and    omissions     in   using,

  disposing, discharging, and emitting PFAS in the areas in which

  they did proximately caused the contamination of the State’s

  natural resources and, upon information and belief, the real or

  chattel property of the State’s residents.                    The DuPont Defendants

  are    thus    strictly    liable    for     the    harm      these    ultra-hazardous

  activities caused.

          290. The    DuPont    Defendants         committed     each    of   the   above-

  described acts and omissions with actual malice or with a wanton

  and willful disregard of persons who foreseeably might be harmed

  by those acts or omissions.


                                              91
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 92 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 93 of 112 PageID: 105



                                   PRAYER FOR RELIEF


        WHEREFORE, Plaintiffs request that this Court enter judgment

  against the DuPont Defendants as follows:
        a.    Finding      the     DuPont    Defendants          liable,    jointly     and

              severally, for all costs to investigate, clean up and

              remove, restore, treat, monitor, and otherwise respond

              to    PFAS    contamination         in    the   State’s       groundwater,

              surface waters, and other natural resources so that such

              natural      resources        are    restored       to    their    original

              condition,      and    for     all       damages    to    compensate      the

              citizens of New Jersey for the lost use and value of

              their      natural    resources      during     all      times    of   injury

              caused by PFAS products, and for such orders as may be

              necessary to provide full relief to address risks to the

              State, including the costs of:

                   i.       Past     and     future      testing       of   groundwater,

                            surface waters, and natural resources likely

                            to have been contaminated for the presence of

                            PFAS;

                   ii.      Past and future treatment of all groundwater,

                            surface waters, and other natural resources

                            containing detectable levels of PFAS until

                            restored to non-detectable levels; and




                                             92
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 93 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 94 of 112 PageID: 106



                iii.       Past and future monitoring of the State’s

                           groundwater, surface waters, and other natural

                           resources to detect the presence of PFAS, and

                           restoration of such natural resources to their

                           pre-discharge condition;

        b.    Ordering the DuPont Defendants to pay for all costs

              related     to   the    investigation,     cleanup,      restoration,

              treatment,       and    monitoring    of   contamination      of      the

              State’s groundwater, surface waters, and other natural

              resources caused by PFAS;

        c.    Ordering the DuPont Defendants to pay for all damages in

              an amount at least equal to the full cost of restoring

              the   State’s       groundwater,     surface   waters,     and    other

              natural resources to their original condition prior to

              the contamination of such waters by PFAS;

        d.    Ordering      the      DuPont    Defendants     to   pay    for       all

              compensatory damages for the lost value (including lost

              use) of the State’s groundwater, surface waters, and

              other natural resources as a result of the contamination

              of such natural resources with PFAS;

        e.    Ordering the DuPont Defendants to pay for all other

              damages     sustained      by    Plaintiffs    as    a   direct       and

              proximate result of their acts and omissions alleged




                                          93
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 94 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 95 of 112 PageID: 107



              herein, including remedial, administrative, oversight,

              and legal fees and expenses;

        f.    Entering an order against the DuPont Defendants for all

              appropriate injunctive relief to abate or mitigate the

              PFAS contamination that they caused;

        g.    Awarding Plaintiffs punitive damages in an amount to be

              determined by this Court;

        h.    Awarding     Plaintiffs     costs    and   fees   in   this   action,

              including attorneys’ fees, incurred in prosecuting this

              action, together with prejudgment interest, to the full

              extent permitted by law; and

        i.    Awarding Plaintiffs such other relief as this Court

              deems appropriate.

                                    Tenth Count

              Strict Products Liability for Defective Design
                              (As Against 3M)


        291. Plaintiffs       repeat    each    allegation      of   Paragraphs     1

  through 290 above as though fully set forth in its entirety herein.

        292. 3M designed, manufactured, and sold PFAS that were used

  at the Parlin Site during the relevant period.

        293. As a manufacturer and seller of PFAS, 3M had a duty to

  make and sell products that are reasonably fit, suitable, and safe

  for their intended or reasonably foreseeable uses.                 3M owed that

  duty both to reasonably foreseeable users of its products and also



                                          94
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 95 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 96 of 112 PageID: 108



  to any person who or property that might reasonably be expected to

  come into contact with those products.

        294. 3M’s PFAS were used in a reasonably foreseeable manner

  and without substantial change in the condition of such products.

  These products were defective and unfit for their reasonable use.

  3M’s PFAS foreseeably contaminated groundwater, surface water, and

  other natural resources at and around the Site.                       3M knew or

  reasonably should have known that its manufacture, transportation,

  and/or sale, as well as its customers’ use of 3M’s PFAS in an

  intended or reasonably foreseeable manner, would result in the

  spillage, discharge, disposal, or release of PFAS onto land or

  into water, including at the Parlin Site.

        295. PFAS used at the Parlin Site have injured and are

  continuing to injure groundwater, surface water, and other natural

  resources at and/or around the Site.            These PFAS were defective in

  design and unreasonably dangerous because, among other things:

        a.    PFAS cause extensive and persistent contamination when

              they,    or    products    containing      them,   are    used   in   a

              reasonably foreseeable or intended manner;

        b.    PFAS contamination in groundwater and surface water that

              are the sources of drinking water poses significant

              threats to public health and welfare; and

        c.    3M    failed    to    conduct     and/or     failed      to   disclose

              reasonable, appropriate, or adequate scientific studies


                                          95
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 96 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 97 of 112 PageID: 109



              to evaluate the environmental fate and transport and

              potential ecological and human health effects of PFAS.

        296. At all times relevant to this action, the PFAS that 3M

  designed, manufactured, and sold were dangerous to an extent beyond

  that which would be contemplated by the ordinary consumer.

        297. At all times relevant to this action, the foreseeable

  risk to public health and welfare posed by 3M’s PFAS outweighed

  the cost to 3M of reducing or eliminating such risk.

        298. At all times relevant to this action, 3M knew or should

  have known about reasonably safer feasible alternatives to PFAS,

  and the omission of such alternative designs rendered 3M’s PFAS

  not reasonably safe.

        299. As a direct and proximate result of the defects in the

  3M’s design, manufacture, and sale of PFAS, groundwater, surface

  water, and other natural resources at and/or near the Site became

  contaminated with PFAS in varying amounts over time, causing the

  State and its citizens significant injury and damage.

        300. As a direct and proximate result of 3M’s acts and

  omissions     as   alleged    herein,     Plaintiffs     have    incurred,        are

  incurring, and will continue to incur damages in an amount to be

  proved at trial related to PFAS contamination of groundwater,

  surface water, and other natural resources at and/or near the Site.

        301. As a further direct and proximate result of 3M’s acts

  and omissions alleged in this Complaint, Plaintiffs have incurred,


                                          96
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 97 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 98 of 112 PageID: 110



  and will continue to incur, investigation, cleanup and removal,

  restoration, treatment, monitoring, and other costs and expenses

  related to contamination of the groundwater, surface waters, and

  other natural resources at and/or near the Site with PFAS, for

  which Defendants are strictly, jointly, and severally liable

        302. 3M knew it was substantially certain that its acts and

  omissions described above would cause the contamination and harms

  described herein.

        303. Plaintiffs seek redress for exposure to toxic chemicals

  and/or substances at the Site, an industrial site, caused by the

  use of PFAS.     Thus, this suit is an “environmental tort action” as

  defined in the New Jersey Products Liability Act, N.J.S.A. 2A:58C-

  1 to -11.

        304. 3M    committed     each    of    the    above-described     acts      and

  omissions with actual malice or with a wanton and willful disregard

  of persons who foreseeably might be harmed by those acts or

  omissions.

        305. 3M    is    strictly    liable     for    all   such   damages,        and

  Plaintiffs are entitled to recover all such damages and other

  relief as set forth below.

                                PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment

  against 3M as follows:




                                          97
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 98 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 99 of 112 PageID: 111



        a.    Finding 3M liable for all costs to investigate, clean up

              and   remove,     restore,       treat,       monitor,    and   otherwise

              respond to PFAS contamination at and around the Site so

              the contaminated natural resources are restored to their

              original condition, and for all damages to compensate

              the citizens of New Jersey for the lost use and value of

              these    natural    resources         during    all    times    of   injury

              caused by PFAS, and for such orders as may be necessary

              to provide full relief to address risks to the State,

              including the costs of:

                      1)   Past and future testing of natural resources

                           at and around the Parlin Site likely to have

                           been contaminated by PFAS;

                      2)   Past       and    future    treatment       of   all    natural

                           resources at and around the Site containing

                           detectable levels of PFAS until restored to

                           non-detectable levels; and

                      3)   Past and future monitoring of the State’s

                           natural resources at and around the Site to

                           detect the presence of PFAS, and restoration

                           of    such       natural    resources       to    their      pre-

                           discharge condition;

        b.    Ordering     3M    to    pay    for     all    costs   related       to   the

              investigation,          cleanup,      restoration,       treatment,        and


                                             98
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 99 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 100 of 112 PageID: 112



              monitoring of PFAS contamination of the State’s natural

              resources;

        c.    Ordering 3M to pay for all damages in an amount at least

              equal to the full cost of restoring the State’s natural

              resources to their original condition prior to the PFAS

              contamination;

        d.    Ordering 3M to pay for all compensatory damages for the

              lost value (including lost use) of the State’s natural

              resources as a result of the PFAS contamination of such

              natural resources;

        e.    Ordering 3M to pay for all other damages sustained by

              Plaintiffs in their public trustee, parens patriae, and

              regulatory capacities as a direct and proximate result

              of 3M’s acts and omissions alleged herein;

        f.    Entering an order against 3M to abate or mitigate the

              PFAS contamination that it caused at and around the Site;

        g.    Awarding Plaintiffs punitive damages in an amount to be

              determined by this Court;

        h.    Awarding     Plaintiffs     costs    and   fees   in     this   action,

              including      reasonable     attorneys’      fees,      incurred     in

              prosecuting      this    action,    together      with    prejudgment

              interest, to the full extent permitted by law; and

        i.    Awarding Plaintiffs such other relief as this Court deems

              appropriate.



                                          99
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 100 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 101 of 112 PageID: 113



                                   Eleventh Count

                          Strict Products Liability
                     (As Against 3M for Failure to Warn)

         306. Plaintiffs      repeat     each    allegation     of   Paragraphs       1

   through 305 above as though fully set forth in its entirety herein.

         307. As a designer, manufacturer, and seller of PFAS, 3M had

   a strict duty to Plaintiffs and to those who were at risk of being

   harmed by PFAS to warn users of those products and the State of

   the foreseeable harms associated with them.              3M had a duty to warn

   the State about the dangers of PFAS because, among other things,

   the State is the trustee, for the benefit of its citizens, of all

   natural resources within its jurisdiction; because the Department

   and   the   Commissioner     are    charged   with    enforcing     the     State’s

   environmental     laws    and      regulations;    and    because     the    State

   maintains a “quasi-sovereign” interest in the well-being of its

   residents.

         308. 3M inadequately warned users and buyers of its PFAS, the

   State, and others that it was reasonably foreseeable would be

   harmed by PFAS of the likelihood that 3M’s products would be

   released to the environment during their normal use, and of the

   widespread, toxic, and persistent effects of such releases.                       To

   the extent 3M provided any warnings about its products, they were

   not warnings that a reasonably prudent person in the same or

   similar circumstances would have provided with respect to the




                                          100
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 101 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 102 of 112 PageID: 114



   danger posed by PFAS, and the warnings did not convey adequate

   information on the dangers of PFAS to the mind of a reasonably

   foreseeable or ordinary user or bystander.

        309. Plaintiffs seek redress for exposure to toxic chemicals

   and/or substances at the Parlin Site, an industrial site, caused

   by the use of PFAS.         Thus, this suit is an "environmental tort

   action" as defined in the New Jersey Products Liability Act,

   N.J.S.A. 2A:58C-1 to -11.

        310. Despite the fact that 3M knew or should have known about

   the risks of PFAS, 3M withheld such knowledge from Plaintiffs,

   other regulators, and the public.               Moreover, 3M affirmatively

   distorted    and/or    suppressed     its    knowledge    and   the   scientific

   evidence linking its products to the unreasonable dangers they

   pose, and 3M instructed users to release its products directly to

   the ground where PFAS would infiltrate drinking water supplies.

        311. At no time relevant to this action did 3M warn users and

   buyers of its PFAS, the State, and others that it was reasonably

   foreseeable would be harmed by PFAS that PFAS would be released to

   the environment during their normal use, and of the widespread,

   toxic, and persistent effects of such releases.

        312. 3M’s PFAS were in the same condition when they were

   purchased and/or used as they were when they left 3M’s control.

   3M’s customers used 3M’s PFAS in a reasonably foreseeable manner




                                          101
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 102 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 103 of 112 PageID: 115



   and   without    any   substantial       change      in     the    condition        of   the

   products.

         313. Had 3M provided adequate warnings about the hazards

   associated      with   their    PFAS,    users       and     buyers      of   its     PFAS,

   Plaintiffs, and others that it was reasonably foreseeable would be

   harmed by PFAS, would have heeded those warnings.

         314. As a direct and proximate result of 3M’s failure to warn

   of the hazards of PFAS, groundwater, surface water, and other

   natural resources at and/or near the Parlin Site were contaminated

   with PFAS.

         315. As a direct and proximate result of 3M’s acts and

   omissions,    Plaintiffs       have    incurred,       are      incurring,      and      will

   continue to incur damages related to PFAS contamination of its

   wells in an amount to be proved at trial.

         316. 3M knew it was substantially certain that its acts and

   omissions    described     above      would    cause       Plaintiffs’        injury      and

   damage.

         317. 3M    committed      each    of     the    above-described          acts      and

   omissions with actual malice or with a wanton and willful disregard

   of persons who foreseeably might be harmed by those acts or

   omissions.

         318. 3M     is   strictly       liable    for       all     such   damages,        and

   Plaintiffs are entitled to recover all such damages and other

   relief as set forth below.


                                            102
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 103 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 104 of 112 PageID: 116



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment

   against 3M as follows:

        a.     Finding 3M liable for all costs to investigate, clean up

               and    remove,   restore,     treat,     monitor,    and   otherwise

               respond to PFAS contamination at and around the Site so

               the contaminated natural resources are restored to their

               original condition, and for all damages to compensate

               the citizens of New Jersey for the lost use and value of

               these      natural    resources   during   all    times    of   injury

               caused by PFAS, and for such orders as may be necessary

               to provide full relief to address risks to the State,

               including the costs of:

                     i.      Past and future testing of natural resources

                             at and around the Site likely to have been

                             contaminated by PFAS;

                 ii.         Past    and   future   treatment      of   all    natural

                             resources at and around the Site containing

                             detectable levels of PFAS until restored to

                             non-detectable levels; and

                iii.         Past and future monitoring of the State’s

                             natural resources at and around the Site to

                             detect the presence of PFAS, and restoration




                                           103
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 104 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 105 of 112 PageID: 117



                            of   such     natural      resources     to    their      pre-

                            discharge condition;

        b.     Ordering     3M   to    pay    for    all    costs   related      to    the

               investigation,         cleanup,      restoration,     treatment,       and

               monitoring of PFAS contamination of the State’s natural

               resources;

        c.     Ordering 3M to pay for all damages in an amount at least

               equal to the full cost of restoring the State’s natural

               resources to their original condition prior to the PFAS

               contamination;

        d.     Ordering 3M to pay for all compensatory damages for the

               lost value (including lost use) of the State’s natural

               resources as a result of the PFAS contamination of such

               natural resources;

        e.     Ordering 3M to pay for all other damages sustained by

               Plaintiffs in their public trustee, parens patriae, and

               regulatory capacities as a direct and proximate result

               of 3M’s acts and omissions alleged herein;

        f.     Entering an order against 3M to abate or mitigate the

               PFAS contamination that it caused at and around the Site;

        g.     Awarding Plaintiffs punitive damages in an amount to be

               determined by this Court;

        h.     Awarding    Plaintiffs        costs    and   fees    in    this   action,

               including     reasonable        attorneys’      fees,      incurred     in


                                             104
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 105 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 106 of 112 PageID: 118



               prosecuting      this     action,    together    with    prejudgment

               interest, to the full extent permitted by law; and

        i.     Awarding Plaintiffs such other relief as this Court

               deems appropriate.



                                  Twelfth Count
                           Actual Fraudulent Transfer
                      (As Against DuPont and Chemours Co.)

        319. Plaintiffs        repeat    each    allegation     of   Paragraphs      1

   through 318 above as though fully set forth in its entirety herein.

        320. Plaintiffs are and were creditors of Chemours Co. at all

   relevant times.

        321. Through its participation in the Spinoff, as detailed

   above,    Chemours    Co.    transferred        valuable    assets   to   DuPont,

   including    the   $3.9     billion   dividend     (the    “Transfers”),    while

   simultaneously assuming significant liabilities pursuant to the

   Separation Agreement (the “Assumed Liabilities”).

        322. The Transfers and Assumed Liabilities were made for the

   benefit of DuPont.

        323. At the time that the Transfers were made and the Assumed

   Liabilities were assumed, and until the Spinoff was complete,

   DuPont was in a position to, and in fact did, control and dominate

   Chemours Co.




                                           105
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 106 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 107 of 112 PageID: 119



        324. Chemours Co. made the Transfers and incurred the Assumed

   Liabilities with the actual intent to hinder, delay and defraud

   the creditors or future creditors of Chemours Co.

        325. Plaintiffs have been harmed as a result of the Transfers.

        326. Under Del. Code. Tit. 6 Sec. 1301 to 1312 and N.J.S.A.

   25:2-20 to 25:2-34, Plaintiffs are entitled to avoid the Transfers

   and to recover property or value transferred to DuPont.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment

   against DuPont and Chemours Co. as follows:

        a.     Voiding the Transfers to the extent necessary to satisfy

               the Plaintiffs’ claims;

        b.     Awarding Plaintiffs prejudgment interest and attorneys’

               fees and costs; and

        c.     Awarding Plaintiffs such other relief as this Court

               deems appropriate.

                                 Thirteenth Count

                       Constructive Fraudulent Transfer
                     (As Against DuPont and Chemours Co.)

        327. Plaintiffs       repeat     each   allegation      of   Paragraphs      1

   through 326 above as though fully set forth in its entirety herein.

        328. Plaintiffs are and were creditors of Chemours Co. at all

   relevant times.




                                          106
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 107 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 108 of 112 PageID: 120



        329. Chemours Co. did not receive reasonably equivalent value

   from DuPont in exchange for the Transfers and Assumed Liabilities.

        330. Each of the Transfers and Chemours Co.’s assumption of

   the Assumed Liabilities was made to or for the benefit of DuPont.

        331. At the time that the Transfers were made and the Assumed

   Liabilities were assumed, and until the Spinoff was complete,

   DuPont was in a position to, and in fact did, control and dominate

   Chemours Co.

        332. Chemours Co. made the Transfers and assumed the Assumed

   Liabilities when it was engaged or about to be engaged in a

   business for which its remaining assets were unreasonably small in

   relation to its business.

        333. Chemours      Co.    was   insolvent     at   the   time    or   became

   insolvent as a result of the Transfers and its assumption of the

   Assumed Liabilities.

        334. At the time that the Transfers were made and Chemours

   Co. assumed the Assumed Liabilities, DuPont and Chemours Co.

   intended Chemours Co. to incur, or believed, or reasonably should

   have believed that Chemours Co. would incur debts beyond its

   ability to pay as they became due.

        335. Plaintiffs have been harmed as a result of the Transfers.

        336. Under Del. Code. Tit. 6 Sec. 1301 to 1312 and N.J.S.A.

   25:2-20 to 25:2-34, Plaintiffs are entitled to avoid the Transfers

   and to recover property or value transferred to DuPont.


                                          107
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 108 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 109 of 112 PageID: 121



                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter judgment

   against DuPont and Chemours Co. as follows:

        a.       Voiding the Transfers to the extent necessary to satisfy

                 the Plaintiffs’ claims;

        b.       Awarding Plaintiffs prejudgment interest and attorneys’

                 fees and costs; and

        c.       Awarding Plaintiffs such other relief as this Court

                 deems appropriate.



                                     JURY DEMAND

        Plaintiffs are entitled to a jury trial and hereby demand a

   trial by jury.

                             RULE 4:5-1 CERTIFICATION

        I hereby certify that, to the best of my knowledge and belief,

   the matter in controversy is not the subject of any action pending

   in any other court or of a pending arbitration proceeding, nor is

   any other action or arbitration proceeding contemplated, except

   the following pending actions:           NJDEP, et al. v. E.I. du Pont de

   Nemours   &    Company,   et   al.,    GLO-L-000388-19      (relating     to      the

   DuPont/Chemours “Repauno site”); NJDEP, et al. v. E.I. du Pont de

   Nemours & Company, et al., MID-L-002448-19 (relating to the DuPont

   Chemours “Chambers Works site”); and NJDEP, et al. v. E.I. du Pont

   de Nemours & Company, et al., PAS-L-000936-19 (relating to the


                                          108
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 109 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 110 of 112 PageID: 122



   DuPont/Chemours “Pompton Lakes site”).            I know of no other parties

   other than the parties set forth in this pleading who should be

   joined in the above action.        I recognize the continuing obligation

   of each party to file with the Court and serve on all parties an

   amended Certification if there is a change in the facts stated in

   the original Certification.

                          DESIGNATION OF TRIAL COUNSEL

        Pursuant to Rule 4:25-4, Plaintiffs designate Leonard Z.

   Kaufmann, Esq., as trial counsel in this matter.




                                          109
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 110 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 111 of 112 PageID: 123



                                           Gurbir S. Grewal
   Dated:   May 31, 2019                   ATTORNEY GENERAL OF NEW JERSEY
                                           Attorneys for Plaintiffs
                                       By: /s/ Gwen Farley
                                          Gwen Farley
                                          Deputy Attorney General
                                            (Atty. ID #000081999)
                                          Richard J. Hughes Justice Complex
                                          25 Market Street; PO Box 093
                                          Trenton, New Jersey 08625-0093
                                          Tel.: (609) 376-2761

                                           COHN LIFLAND PEARLMAN
                                             HERRMANN & KNOPF LLP
                                           Special Counsel to the Attorney General
                                       By: /s/ Leonard Z. Kaufmann
                                          Leonard Z. Kaufmann
                                            (Atty. ID #045731994)
                                          A Member of the Firm
                                          Also by: Joseph A. Maurice
                                                    Christina N. Stripp
                                           Park 80 West – Plaza One
                                           250 Pehle Avenue, Suite 401
                                           Saddle Brook, New Jersey 07663
                                           Tel.: (201) 845-9600

                                           KELLEY DRYE & WARREN LLP
                                           Special Counsel to the Attorney General
                                           By:      William J. Jackson
                                                    John Gilmour
                                                    David Reap
                                                   Melissa E. Byroade
                                          515 Post Oak Blvd. Suite 900
                                          Houston, Texas 77027
                                          Tel.: (713) 355-5000

                                           LAW OFFICES OF JOHN K. DEMA, P.C.
                                           Special Counsel to the Attorney General
                                           By:      John K. Dema
                                                    Scott E. Kauff
                                                    John T. Dema
                                                    James Crooks
                                           1236 Strand Street, Suite 103
                                           Christiansted, St. Croix
                                           U.S. Virgin Islands 00820-5034
                                           Tel.: (340) 773-6142


                                          110
      MID-L-002448-19 05/31/2019 11:00:54 PM Pg 111 of 111 Trans ID: LCV2019959719
Case 3:19-cv-14767-MAS-ZNQ Document 1-1 Filed 07/05/19 Page 112 of 112 PageID: 124




                                          111
